Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Prospectus September 28, 2012 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Conents - Prospectus Great Lakes Funds Series of Managed Portfolio Series (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 Great Lakes Bond Fund 1 Great Lakes Large Cap Value Fund 6 INVESTMENT OBJECTIVE, STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 10 Investment Objective 10 Principal Investment Strategies 10 Principal Risks of Investing in the Funds 12 Portfolio Holdings 15 MANAGEMENT OF THE FUND 16 Investment Adviser 16 Portfolio Managers 17 Similarly Managed Account Performance 19 SHAREHOLDER INFORMATION 20 Pricing of Fund Shares 20 How to Purchase Fund Shares 21 How to Redeem Fund Shares 24 How to Exchange Shares 27 Dividends and Distributions 28 Tools to Combat Frequent Transactions 29 Tax Consequences 30 Other Fund Policies 31 Class Descriptions 32 DISTRIBUTION OF FUND SHARES 36 The Distributor 36 Payments to Financial Intermediaries 36 FINANCIAL HIGHLIGHTS 36 Table of Conents - Prospectus Summary Section Great Lakes Bond Fund Investment Objective The Great Lakes Bond Fund (the “Fund”) seeks total return with an emphasis on current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund.More information about these and other discounts is available from your financial professional and in “Shareholder Information - Class Descriptions” of the Fund’s statutory Prospectus on page 32. Shareholder Fees (fees paid directly from your investment) Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 3.75% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management Fees 0.40% 0.40% Distribution (12b-1) Fee 0.25% 0.00% Acquired Fund Fees and Expenses (1) 0.05% 0.05% Other Expenses (1) 0.39% 0.39% Total Annual Fund Operating Expenses 1.09% 0.84% Fee Waiver/Expense Reimbursement (2) (0.14)% (0.14)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (2) 0.95% 0.70% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. Great Lakes Advisors, LLC (the “Adviser” or “Great Lakes”) has contractually agreed to reimburse the Fund for its operating expenses, and may reduce its management fees, in order to ensure that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) do not exceed 0.90% of the average daily net assets of the Investor Class and 0.65% of the average daily net assets of the Institutional Class.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing expense limits. The Operating Expense Limitation Agreement will be in effect and cannot be terminated through at least one year from the effective date of this Prospectus, subject thereafter to termination at any time upon 60 days’ written notice by either the Trust or the Adviser through December 31, 2014.The Trust’s Board of Trustees (the “Board of Trustees”) must consent to the termination of the Operating Expense Limitation Agreement by the Adviser after one year from the effective date of this Prospectus, which consent shall not be unreasonably withheld. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: One Year Three Years Investor Class Institutional Class Table of Conents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in bonds.Fund investments include fixed and floating rate corporate bonds; asset-backed and mortgage-backed securities and securities issued, backed or otherwise guaranteed by the U.S. government, or its agencies, including securities issued by U.S. government sponsored entities. The Adviser’s investment process is team driven to provide research, analysis and portfolio implementation.The Fund utilizes an actively managed, “bottom up” strategy that emphasizes adding value by actively managing issues, sectors, credit quality and yield curve positions.The Adviser places a great deal of emphasis on the identification of structural features, such as coupon rate, maturity, yield, duration and credit rating, that will perform best in the current market environment and possible future environments. Although “creditworthiness” is of fundamental importance, especially in the corporate sector, the Adviser may invest up to 30% of the Fund’s total assets in high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by Standard & Poor’s Rating Service, Inc. (“S&P”) or equivalently rated by Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”), or, if unrated, determined by the Adviser to be of comparable quality). In addition to investing in bonds, the Fund may invest in other investment companies, including exchange-traded funds (“ETFs”), to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”), in order to reduce cash balances and increase the Fund’s exposure to bonds.The Fund may also invest up to 25% of its total assets in securities denominated in foreign currencies. At the discretion of the Adviser, the Fund may invest up to 100% of its assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions, which may result in the Fund not achieving its investment objective. Principal Risks As with any mutual fund, there are risks to investing.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: General Market Risk. The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. Management Risk.The Fund may not meet its investment objective or may underperform investment vehicles with similar strategies if the Adviser cannot successfully implement the Fund’s investment strategies. Debt Securities Risks. The Fund’s investments in debt securities will be subject to credit risk, interest rate risk, prepayment risk and duration risk.Credit risk is the risk that an issuer will not make timely payments of principal and interest.Interest rate risk is the risk that the value of debt securities fluctuates with changes in interest rates (e.g. increases in interest rates result in a decrease in value of debt securities).Pre-payment risk is the risk that the principal on debt securities will be paid off prior to maturity causing the Fund to invest in debt securities with lower interest rates.Duration risk is the risk that holding long duration and long maturity investments will magnify certain other risks, including interest rate risk and credit risk Table of Contents - Prospectus 2 Floating Rate Securities Risks.Because changes in interest rates on floating (or variable) rate securities may lag behind changes in market rates, the value of such securities may decline during periods of rising interest rates until their interest rates reset to market rates.The interest rate on a floating rate security may reset on a predetermined schedule and as a result, not reset during periods when changes in market rates are substantial.Lifetime limits on resets may also prevent their rates from adjusting to market rates.During periods of declining interest rates, because the interest rates on floating rate securities generally reset downward, their market value is unlikely to rise to the same extent as the value of comparable fixed rate securities. Government-Sponsored Entities Risk. The Fund invests in securities issued or guaranteed by government-sponsored entities.However, these securities may not be guaranteed or insured by the U.S. government and may only be supported by the credit of the issuing agency. Asset-Backed and Mortgage-Backed Securities Risk.Asset-backed and mortgage-backed securities are sensitive to changes in interest rates.When interest rates decline, asset-backed and mortgage-backed securities are subject to prepayment risk, which is the risk that borrowers will pay off more than their required monthly payments.As prepayments occur, the principal balance of the security is paid back faster than what was originally expected and thereby shortens the average life of the security requiring the Fund to reinvest a larger amount of assets at a time when interest rates are low.Conversely, when interest rates increase, asset-backed and mortgage-backed securities are subject to extension risk.Extension risk is the risk that borrowers will decide not to make prepayments on their loans to the extent initially expected and instead make only the required monthly payments.As the prepayments that were expected do not materialize, the average life of the security lengthens thereby locking the Fund into holding a lower-yielding security during a period of rising interest rates.The unpredictability associated with prepayments increases the Fund’s volatility.Asset-backed and mortgage-backed securities are also subject to the risk of loss if there are defaults on the loans underlying these securities unless guaranteed by a government housing agency. Below Investment Grade Debt Securities Risk.Investments in below investment grade debt securities and unrated securities of similar credit quality as determined by the Adviser (commonly known as “junk bonds”) involve a greater risk of default and are subject to greater levels of credit and liquidity risk.Below investment grade debt securities have speculative characteristics and their value may be subject to greater fluctuation than investment grade debt securities. Investment Company Risk. The Fund may be subject to increased expenses and reduced performance as a result of its investments in other investment companies.When investing in other investment companies, the Fund bears its pro rata share of the other investment company’s fees and expenses including the duplication of advisory and other fees and expenses. ETF Risk.The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market.It is also possible that an active secondary market of an ETF’s shares may not develop and market trading in the shares of the ETF may be halted under certain circumstances.ETFs have management and other expenses.The Fund will bear its pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. Table of Contents - Prospectus 3 Non-U.S. Securities Risk.Investments in securities of non-U.S. issuers involve risks not ordinarily associated with investments in securities and instruments of U.S. issuers, including risks relating to political, social and economic developments abroad, differences between U.S. and foreign regulatory and accounting requirements, tax risks, and market practices, as well as fluctuations in foreign currencies. Currency Risk. When the Fund buys or sells securities on a foreign stock exchange, the transaction is undertaken in the local currency rather than in U.S. dollars, which carries the risk that the value of the foreign currency will increase or decrease, which may impact the value of the Fund’s portfolio holdings and your investment.Non-U.S. countries may adopt economic policies and/or currency exchange controls that affect its currency valuations in a disadvantageous manner for U.S. investors and companies and restrict or prohibit the Fund’s ability to repatriate both investment capital and income, which could place the Fund’s assets in such country at risk of total loss. New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Until such time, inception-to-date performance information as of the end of most recently completed calendar quarter will be available on the Fund’s website at www.glafunds.com or by calling the Fund toll-free at 855-278-2020.Performance information, when available, will provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year-to-year and by showing how the Fund’s average annual returns for certain periods compare with those of a broad measure of market performance. Management Investment Adviser Great Lakes Advisors, LLC is the Fund’s investment adviser. Portfolio Managers The Fund is managed by the Great Lakes Fixed Income Team.This team is comprised of Stephen W. Rost, Chief Investment Officer – Fixed Income; William N. Gregg, Senior Portfolio Manager; Emily Li, CFA, Senior Portfolio Manager; Patrick Morrissey, Senior Portfolio Manager; and Richard M. Rokus, CFA, Senior Portfolio Manager.They are responsible for the day-to-day management of the Fund.Each has managed the Fund since its inception in September 2012. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any day that the New York Stock Exchange (“NYSE”) is open for business by written request via mail (Great Lakes Bond Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer by contacting the Fund by telephone at 855-278-2020 or through a financial intermediary.The minimum initial and subsequent investment amounts for various types of accounts are shown below. Minimum Initial Investment Subsequent Minimum Investment Investor Class Regular Account Retirement Account Institutional Class Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement such as a 401(k) plan. Table of Contents - Prospectus 4 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or financial advisor, including affiliates of the Adviser), the Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Great Lakes Large Cap Value Fund Investment Objective The Great Lakes Large Cap Value Fund (the “Fund”) seeks total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in “Shareholder Information - Class Descriptions” of the Fund’s statutory Prospectus on page 32. Shareholder Fees (fees paid directly from your investment) Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 5.00% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management Fees 0.60% 0.60% Distribution (12b-1) Fee 0.25% 0.00% Other Expenses (1) 0.37% 0.37% Total Annual Fund Operating Expenses 1.22% 0.97% Fee Waiver/Expense Reimbursement (2) (0.12)% (0.12)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (2) 1.10% 0.85% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. Great Lakes Advisors, LLC (the “Adviser” or “Great Lakes”) has contractually agreed to reimburse the Fund for its operating expenses, and may reduce its management fees, in order to ensure that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) do not exceed 1.10% of the average daily net assets of the Investor Class and 0.85% of the average daily net assets of the Institutional Class.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing expense limits. The Operating Expense Limitation Agreement will be in effect and cannot be terminated through at least one year from the effective date of this Prospectus, subject thereafter to termination at any time upon 60 days’ written notice by either the Trust or the Adviser through December 31, 2014.The Trust’s Board of Trustees (the “Board of Trustees”) must consent to the termination of the Operating Expense Limitation Agreement by the Adviser after one year from the effective date of this Prospectus, which consent shall not be unreasonably withheld. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: One Year Three Years Investor Class Institutional Class Table of Contents - Prospectus 6 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities issued by large-capitalization (“large cap”) companies, including common and preferred stocks and convertible securities.The Fund considers a company to be a large cap company if it has a market capitalization, at the time of purchase, over $2 billion. The Adviser utilizes an actively managed, “bottom up” strategy for the Fund that is designed to seek superior risk-adjusted performance.The Adviser focuses on three principles when selecting investments for the Fund.First, the Adviser analyzes a company’s “value” or earning power, which is the company’s ability to generate a profit for reinvestment in the company or distributions to shareholders.The Adviser uses return on investment as the best representation of earning power and invests in companies with rising or high returns on invested capital.Second, the Adviser uses proven valuation methods to identify attractively priced companies based primarily on elements of earnings power.Finally, the Adviser diversifies the portfolio in order to manage risk.The Fund typically invests in a portfolio of 35 to 55 companies.Stock selection is made by consensus of the Great Lakes Value Equity Team with the Adviser’s Chief Investment Officer - Equities having veto authority within this selection process. In addition to investing in equity securities issued by large cap companies, the Fund may invest in other investment companies, including exchange-traded funds (“ETFs”), to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”), in order to reduce cash balances and increase the Fund’s exposure to large cap companies.The Fund may also invest up to 20% of its total assets in securities denominated in foreign currencies. At the discretion of the Adviser, the Fund may invest up to 100% of its assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions, which may result in the Fund not achieving its investment objective. Principal Risks As with any mutual fund, there are risks to investing.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: General Market Risk. The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. Management Risk.The Fund may not meet its investment objective or may underperform investment vehicles with similar strategies if the Adviser cannot successfully implement the Fund’s investment strategies. Equity Securities Risk.The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Table of Contents - Prospectus 7 Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It may offer the higher yield of a bond and has priority over common stock in equity ownership, but it does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends or in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend on a preferred stock may be set at a fixed annual rate, in some circumstances it may be changed or passed by the issuer. Convertible Securities Risk.Convertible securities risk is the risk that the market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. A convertible security’s market value, however, also tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price at which the convertible security could be exchanged for the associated stock.As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security. Value-Style Investing Risk.The Fund’s value investments are subject to the risk that their intrinsic values may not be recognized by the broad market or that their prices may decline. LargeCap Companies Risk.The Fund’s investment in larger companies is subject to the risk that larger companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Non-U.S. Securities Risk.Investments in securities of non-U.S. issuers involve risks not ordinarily associated with investments in securities and instruments of U.S. issuers, including risks relating to political, social and economic developments abroad, differences between U.S. and foreign regulatory and accounting requirements, tax risks, and market practices, as well as fluctuations in foreign currencies. Currency Risk. When the Fund buys or sells securities on a foreign stock exchange, the transaction is undertaken in the local currency rather than in U.S. dollars, which carries the risk that the value of the foreign currency will increase or decrease, which may impact the value of the Fund’s portfolio holdings and your investment.Non-U.S. countries may adopt economic policies and/or currency exchange controls that affect its currency valuations in a disadvantageous manner for U.S. investors and companies and restrict or prohibit the Fund’s ability to repatriate both investment capital and income, which could place the Fund’s assets in such country at risk of total loss. Investment Company Risk. The Fund may be subject to increased expenses and reduced performance as a result of its investments in other investment companies.When investing in other investment companies, the Fund bears its pro rata share of the other investment company’s fees and expenses including the duplication of advisory and other fees and expenses. ETF Risk.The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market.It is also possible that an active secondary market of an ETF’s shares may not develop and market trading in the shares of the ETF may be halted under certain circumstances.ETFs have management and other expenses.The Fund will bear its pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. Table of Contents - Prospectus 8 New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Until such time, inception-to-date performance information as of the end of most recently completed calendar quarter will be available on the Fund’s website at www.glafunds.com or by calling the Fund toll-free at 855-278-2020.Performance information, when available, will provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year-to-year and by showing how the Fund’s average annual returns for certain periods compare with those of a broad measure of market performance. Management Investment Adviser Great Lakes Advisors, LLC is the Fund’s investment adviser. Portfolio Managers The Fund is managed by the Great Lakes Value Equity Team.The team is comprised of Edward Calkins, CFA, Chief Investment Officer - Equities; Wells L. Frice, CFA, Senior Equity Portfolio Manager; and Huong Le, CFA, Senior Research Analyst.They are responsible for the day-to-day management of the Fund.Each has managed the Fund since its inception in September 2012. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any day that the New York Stock Exchange (“NYSE”) is open for business by written request via mail (Great Lakes Large Cap Value Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer by contacting the Fund by telephone at 855-278-2020 or through a financial intermediary.The minimum initial and subsequent investment amounts for various types of accounts are shown below. Minimum Initial Investment Subsequent Minimum Investment Investor Class Regular Account Retirement Account $500 Institutional Class Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement such as a 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or financial advisor, including affiliates of the Adviser), the Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 9 Investment Objective, Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective Fund Investment Objective Great Lakes Bond Fund Total return with emphasis on current income Great Lakes Large Cap Value Fund Total return Each of the Fund’s investment objectives are not fundamental and may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Great Lakes Bond Fund (the “Bond Fund”) Under normal market conditions, the Bond Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in bonds.The securities in which the Bond Fund may invest include fixed and floating rate corporate bonds; asset-backed and mortgage-backed securities and securities issued, backed or otherwise guaranteed by the U.S. government, or its agencies, including securities issued by U.S. government sponsored entities. The Adviser’s investment process is team driven to provide research, analysis and portfolio implementation.The Fund utilizes an actively managed, “bottom up” strategy that emphasizes adding value by actively managing issues, sectors, credit quality and yield curve positions.Overall asset allocation is set by the team via consensus under the leadership of the Adviser’s Chief Investment Officer – Fixed Income.It is then up to the respective portfolio managers to allocate their portion of the Bond Fund’s assets to individual securities.The selection of individual fixed-income securities is of primary importance in the Advisers’ investment process.Although “creditworthiness” of the issue is of fundamental importance, especially in the corporate sector, the Adviser may invest up to 30% of the Bond Fund’s total assets in high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or equivalently rated by Moody’s or Fitch, or, if unrated, determined by the Adviser to be of comparable quality). In addition to investing in bonds, the Bond Fund may invest in other investment companies, including ETFs, to the extent permitted by the 1940 Act, in order to reduce cash balances and increase the Bond Fund’s exposure to bonds.The Bond Fund may also invest up to 25% of its total assets in securities denominated in foreign currencies. A number of variables are considered in the purchase or sale of a security.Issues are purchased that offer good relative value, a meaningful risk/return tradeoff, sufficient liquidity and above average income.The decision to buy a given security is up to the portfolio manager responsible for a given segment of the Bond Fund.Sector, credit quality, coupon, and credit decisions are made as a result of relative value analysis.Relative value analysis includes historical and current relationship reviews, as well as in-depth scenario/rate of return analysis.Special attention is paid to the early redemption features of fixed income holdings and to the understanding of the abundance of new fixed income securities. A bond can be sold for a variety of reasons, with most reasons centering on capturing relative value in the marketplace. Also, as “creditworthiness” is of fundamental importance to the Adviser’s approach, any deterioration in the outlook for a credit may result in a sell decision.Turnover is not a consideration in the Adviser’s sell decisions.Additionally, emphasis is placed on the identification of structural features that will perform best in the current and future environments. Table of Contents - Prospectus 10 Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of the Bond Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include cash, shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. government securities and repurchase agreements.Taking a temporary defensive position may result in the Bond Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Bond Fund will bear its pro rata portion of such money market funds’ management fees and operational expenses. The Fund may also hold short-term debt securities and money market instruments to retain flexibility in meeting redemptions and paying expenses. Great Lakes Large Cap Value Fund (the “Large Cap Value Fund”) Under normal market conditions, the Large Cap Value Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities issued by large cap companies, including common and preferred stocks and convertible securities.The Large Cap Value Fund considers a company to be a large cap company if it has a market capitalization, at the time of purchase, over $2 billion. The Adviser utilizes an actively managed, “bottom up” strategy for the Large Cap Value Fund that is designed to seek superior risk-adjusted performance.The Adviser focuses on three principles when selecting investments for the Large Cap Value Fund.First, the Adviser analyzes a company’s “value” or earning power, which is the company’s ability to generate a profit for reinvestment in the company or distributions to shareholders.The Adviser uses return on investment as the best representation of earning power and invests in companies with rising or high returns on invested capital.Second, the Adviser uses proven valuation methods (including P/E ratio and dividend yield) to identify attractively priced companies based primarily on elements of earning power.Finally, the Adviser diversifies the portfolio in order to manage risk.The Large Cap Value Fund typically invests in a portfolio of 35 to 55 companies In selecting investments for the Large Cap Value Fund’s portfolio, the Adviser begins with a high-level review of the fundamentals of about 600 large cap companies and performs more in-depth research and analysis on about 250 to 300 companies utilizing its team of portfolio managers and analysts.Investments are selected or sold after considering primarily the safety of principal, Large Cap Value Fund liquidity, diversification and industry weightings.Large Cap Value Fund positions are generally equal weighted at the time of purchase and the Adviser expects to hold most positions for about three years.The Adviser anticipates that portfolio turnover will range between 10% to 40% annually. In addition to investing in equity securities issued by large cap companies, the Large Cap Value Fund may invest in other investment companies, including ETFs to the extent permitted by the 1940 Act, in order to reduce cash balances and increase the Large Cap Value Fund’s exposure to large cap companies.The Large Cap Value Fund may also invest up to 20% of its total assets in securities denominated in foreign currencies. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of the Large Cap Value Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include cash, shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. government securities and repurchase agreements.Taking a temporary defensive position may result in the Large Cap Value Fund not achieving its investment objective.Furthermore, to the extent that the Large Cap Value Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Large Cap Value Fund will bear its pro rata portion of such money market funds’ management fees and operational expenses. Table of Contents - Prospectus 11 The Large Cap Value Fund may also hold short-term debt securities and money market instruments to retain flexibility in meeting redemptions and paying expenses. Principal Risks of Investing in the Funds Before investing the Funds, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in a Fund.The principal risks of investing in the Funds are: General Market Risk (all Funds).The net asset value of a Fund and investment return will fluctuate based upon changes in the value of its portfolio securities.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced, and may continue to experience, volatility, which may increase risks associated with an investment in the Fund.The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value.In some cases, for example, the stock prices of individual companies have been negatively affected even though there may be little or no apparent degradation in the financial condition or prospects of the issuers.Similarly, the debt markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties.As a result of this significant volatility, many of the following risks associated with an investment in the Fund may be increased.Continuing market volatility may have adverse effects on the Fund. Management Risk (all Funds).The ability of a Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely and the Fund could underperform other mutual funds with similar investment objectives. Equity Securities Risk (Large Cap Value Fund).A Fund’s investments in equity securities are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; global and/or regional political, economic and banking crises; and factors affecting specific industries, sectors or companies in which the Fund invests.The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Preferred Stock Risk (Large Cap Value Fund).A preferred stock is a blend of the characteristics of a bond and common stock.It may offer the higher yield of a bond and has priority over common stock in equity ownership, but it does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends or in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend on a preferred stock may be set at a fixed annual rate, in some circumstances it may be changed or passed by the issuer. Table of Contents - Prospectus 12 Convertible Securities Risk (Large Cap Value Fund).Convertible securities are fixed income securities, preferred stocks or other securities that are convertible into or exercisable for common stock of the issuer (or cash or securities of equivalent value) at either a stated price or a stated rate.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.A convertible security’s market value, however, tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price at which the convertible security could be exchanged for the associated stock.As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security.Thus, it may not decline in price to the same extent as the underlying common stock.In the event of a liquidation of the issuing company, holders of convertible securities would be paid before the company’s common stockholders but after holders of any senior debt obligations of the company.Consequently, the issuer’s convertible securities generally entail less risk than its common stock but more risk than its debt obligations. Value-Style Investing Risk (Large Cap Value Fund).The Large Cap Value Fund’s investments in value stocks may react differently to issuer, political, market, and economic developments than the general market and investments in other types of stocks.Value stocks tend to be inexpensive relative to their earnings or assets compared to other types of stocks.However, value stocks may continue to be inexpensive for long periods of time and may not ever realize their full value.Also, if the market does not consider a stock to be undervalued, then the value of the stock may decline even if stock prices are generally rising. Large Cap Company Risk (Large Cap Value Fund).A Fund’s investments in larger, more established companies are subject to the risk that larger companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors potentially resulting in lower markets for their common stock. Debt Securities Risks (Bond Fund).Debt securities are subject to the following risks: Credit Risk.Issuers of debt securities may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the issuer to pay back debt.The degree of credit risk for a particular security may be reflected it its credit rating.Lower rated debt securities involve greater credit risk, including the possibility of default or bankruptcy. Interest Rate Risk. Debt securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Debt securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt securities with shorter maturities. Reinvestment Risk.If the Bond Fund reinvests the proceeds of matured or sold securities at market interest rates that are below its portfolio earnings rate, its income will decline. Prepayment Risk.Prepayment occurs when the issuer of a debt security repays principal prior to the security’s maturity.During periods of declining interest rates, issuers may increase pre-payments of principal causing the Bond Fund to invest in debt securities with lower yields thus reducing income generation.Similarly, during periods of increasing interest rates, issuers may decrease pre-payments of principal extending the duration of debt securities potentially to maturity.Debt securities with longer maturities are subject to greater price shifts as a result of interest rate changes.Also, if the Bond Fund is unable to liquidate lower yielding securities to take advantage of a higher interest rate environment, its ability to generate income may be adversely affected.The potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. Table of Contents - Prospectus 13 Duration Risk.The Bond Fund has no set policy regarding the maturity or duration of any or all of its securities.Holding long duration and long maturity investments will magnify certain risks, including interest rate risk and credit risk. Floating Rate Securities (Bond Fund).Floating (or variable) rate securities are generally less sensitive to interest rate changes than fixed rate securities.However, the market value of floating rate securities may decline when prevailing interest rates rise if their interest rates do not rise as much, or as quickly, as interest rates in general.Conversely, floating rate securities will not generally increase in market value if interest rates decline.However, when interest rates fall, there will be a reduction in the payments of interest received by the Bond Fund from its floating rate securities.Limits on the aggregate amount by which a floating rate security’s interest rate may increase over its lifetime or during any one adjustment period can prevent the interest rate from ever adjusting to prevailing market rates.The net asset value of the Fund may decline during periods of rising interest rates until the interest rates on these securities reset to market rates. You could lose money if you sell your shares of the Bond Fund before these rates reset. Government-Sponsored Entities Risk (Bond Fund).The Bond Fund may invest in various types of U.S. government obligations.U.S. government obligations include securities issued or guaranteed as to principal and interest by the U.S. government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.Investments in debt securities issued by U.S. government sponsored entities such as the Federal National Mortgage Association, the Federal Home Loan Mortgage Association, and the Federal Home Loan Banks are not backed by the full faith and credit of the U.S. government.With respect to these entities, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. Asset-Backed and Mortgage-Backed Securities Risk (Bond Fund).Asset-backed and mortgage-backed securities are generally more sensitive to interest rate risk than other types of debt instruments.When interest rates decline, asset-backed and mortgage-backed securities are subject to prepayment risk, which is the risk that borrowers will pay off more than their required monthly loan payments.As prepayments occur, the principal balance of the security declines faster than what was originally expected and thereby shortens the average life of the security requiring the Bond Fund to reinvest a larger amount of assets at a time when interest rates are low.Conversely, when interest rates increase, asset-backed and mortgage-backed securities are subject to extension risk.Extension risk is the risk that borrowers will decide not to make prepayments on their loans to the extent initially expected and instead make only the required monthly payments.As the prepayments that were expected do not materialize, the average life of the security lengthens thereby locking the Bond Fund into holding a lower-yielding security during a period of rising interest rates.The unpredictability associated with prepayments increases the Bond Fund’s volatility.Asset-backed and mortgage-backed securities are also subject to the risk of loss if there are defaults on the loans underlying these securities. Below Investment Grade Debt Securities Risk (Bond Fund).Below-investment grade debt securities or unrated securities of similar credit quality as determined by the Adviser, also sometimes referred to as “junk bonds,” generally pay a premium above the yields of U.S. government or investment grade debt securities because they are subject to greater risks. These risks, which reflect their speculative character, include: greater volatility; greater credit risk and risk of default; potentially greater sensitivity to general economic or industry conditions; potential lack of attractive resale opportunities (illiquidity); and additional expenses to seek recovery from issuers who default.In addition, the prices of these non-investment grade debt securities are more sensitive to negative developments, such as a decline in the issuer’s revenues or a general economic downturn, than are the prices of higher grade securities. Non-investment grade debt securities tend to be less liquid than investment grade debt securities. Table of Contents - Prospectus 14 Non-U.S. Securities Risk (all Funds).The risks of investing in securities of non-U.S. companies involves risks not generally associated with investments in securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. Foreign securities may be subject to greater fluctuations in price than securities of U.S. companies because foreign markets may be smaller and less liquid than U.S. markets. Currency Risk (all Funds).When a Fund buys or sells securities on a foreign stock exchange, the transaction is undertaken in the local currency rather than in U.S. dollars.In purchasing or selling local currency to execute transactions on foreign exchanges, the Fund will be exposed to the risk that the value of the foreign currency will increase or decrease, which may impact the value of the Fund’s portfolio holdings.Some countries have and may continue to adopt internal economic policies that affect its currency valuations in a manner that may be disadvantageous for U.S. investors or U.S. companies seeking to do business in those countries.In addition, a country may impose formal or informal currency exchange controls.These controls may restrict or prohibit the Fund’s ability to repatriate both investment capital and income, which could undermine the value of the Fund’s portfolio holdings and potentially place the Fund’s assets at risk of total loss. Investment Company Risk (all Funds).A Fund may be subject to increased expenses and reduced performance as a result of its contemplated investments in other investment companies.If a Fund invests in investment companies (including other closed-end, open-end funds, and ETFs), it will bear additional expenses based on its pro rata share of the investment company’s operating expenses, including the duplication of advisory and other fees and expenses.Additional risks of owning an investment company generally includes the risks of owning the underlying securities the investment company holds. ETF Risk (all Funds).When a Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its NAV per share, an active secondary trading market may not develop or be maintained, and trading may be halted by, or the ETF may be delisted from, the exchange in which they trade, which may impact the Fund’s ability to sell its shares.The lack of liquidity in a particular ETF could result in it being more volatile than the ETF’s underlying portfolio of securities.ETFs are also subject to the risks of the underlying securities or sectors the ETF is designed to track.In addition, there are brokerage commissions paid in connection with buying or selling ETF shares. New Fund Risk (all Funds).There can be no assurance that a Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund.Liquidation of a Fund can be initiated by the Board of Trustees without shareholder approval if it determines it is in the best interest of shareholders.The timing of any Fund liquidation may not be favorable to certain individual shareholders. Portfolio Holdings A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the SAI. Table of Contents - Prospectus 15 Management of the Fund Investment Adviser The Funds have entered into an investment advisory agreement (“Advisory Agreement”) with Great Lakes Advisors, LLC, located at 222 South Riverside Plaza, 28th Floor, Chicago, Illinois 60606.Established in 1981, the Adviser is an SEC-registered investment adviser that provides investment advisory services to private clients, institutions and fiduciary accounts and is currently responsible for about $4.3 billion in assets under management.Under the Advisory Agreement, the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees. The Adviser has overall supervisory responsibility for the general management and investment of each Fund’s securities portfolio.The Adviser also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, the Fund pays the Adviser a monthly management fee based upon the average daily net assets of the Funds at the following annual rates: Bond Fund 0.40% Large Cap Value Fund 0.60% Fund Expenses.Each Fund is responsible for its own operating expenses.Pursuant to an Operating Expense Limitation Agreement between the Adviser and the Funds, the Adviser has agreed to reimburse each Fund for its operating expenses, and may reduce its management fees, in order to ensure that Total Annual Fund Operating Expenses (excluding interest and tax expenses, brokerage commissions, extraordinary expenses, and acquired fund fees and expenses) do not exceed the percentage of the average daily net assets of each share class asset forth in the table below.The Operating Expense Limitation Agreement will be in effect and cannot be terminated through at least one year from the effective date of this Prospectus, subject thereafter to termination at any time upon 60 days’ written notice by either the Trust or the Adviser through December 31, 2014.The Board of Trustees must consent to the termination of the Operating Expense Limitation Agreement by the Adviser afterone year from the effective date of this Prospectus, which consent shall not be unreasonably withheld.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing expense limits. Expense Limitation Fund Investor Class Institutional Class Bond Fund 0.90% 0.65% Large Cap Value Fund 1.10% 0.85% A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement will be available in the Funds’ annual report to shareholders for the period ended March 31, 2013. The Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series. Table of Contents - Prospectus 16 Portfolio Managers Great Lakes Bond Fund The Fund is managed by the Great Lakes Fixed Income Team.This team is comprised of Stephen W.Rost; William N. Gregg Emily Li, CFA; Patrick Morrissey and Richard M. Rokus, CFA.They are responsible for the day-to-day management of the Fund.Each has managed the Fund since its inception in September 2012. Stephen W. Rost Mr. Rost is a Chief Investment Officer - Fixed Income at the Adviser. He is responsible for all fixed income products, is the chairman of the Adviser’s Investment Committee, and is also a member of the management team that oversees the Adviser.Mr. Rost was a founding member of the Adviser in 1990 and has served in his current capacity since the Adviser’s founding. Prior to joining the Adviser, Mr. Rost spent almost six years at Stein Roe & Farnham in Chicago managing the firm’s fixed income portfolios and taxable mutual funds. Mr. Rost earned an MS in Finance, Investments, and Banking from the University of Wisconsin at Madison and a BA from the University of Iowa. William N. Gregg Mr. Gregg is a Senior Portfolio Manager at the Adviser and has served in that capacity since joining the Adviser in 2008.From 2006 to 2008 he served as Senior Portfolio Manager for Peak6, LLC.From 2005 to 2006 he founded and served as the CEO for Windy Hill Asset Management, a boutique firm specializing in global fixed income arbitrage.Mr. Gregg’s other experience includes more than 20 years in trading, market making, and portfolio management roles with various firms.This also includes eight years as the founder and portfolio manager of a relative value hedge fund that grew to over $1.8 billion in assets. Mr. Gregg holds a BS in Computer Science and Economics from Trinity College in Hartford, Connecticut and an MBA from the J.L. Kellogg Graduate School of Management at Northwestern University Emily Li, CFA Ms. Li is a Senior Portfolio Manager at the Adviser and has served in that capacity since joining the Adviser in 1996. She is directly involved in the management of the Adviser’s fixed-income accounts, with particular emphasis on the corporate and treasury sectors of the marketplace. Prior to joining Great Lakes, she spent 12 years at Harris Investment Management where she was Chief Financial Officer and then Principal, Portfolio Manager, managing institutional fixed-income portfolios. Prior to entering the investment management industry, she served in various capacities at Brunswick Corporation and The Quaker Oats Company.Ms. Li holds a BA in International Business from National Taiwan University and an MBA from Indiana University. Patrick Morrissey Mr. Morrissey is Senior Portfolio Manager at the Adviser and has served in that capacity since joining the Adviser in 2009. Prior to joining the Adviser, he was employed, from 2007-2009 as Managing Director and Head of Tax-Exempt Investments at FSI Capital where he developed, marketed, and managed tax-exempt alternative investment strategies.From 1984-2007, Mr. Morrissey served in several capacities at Bank One Investment Advisors Corp., now JPMorgan Fleming Asset Management, including Managing Director of Tax-Free Investments where he managed 11 Tax-Exempt Mutual Funds with $15 billion under management.Mr. Morrissey holds a BS in Finance from the University of Wisconsin-Oshkosh and is a member of the Chicago Municipal Analysts’ Society. Table of Contents - Prospectus 17 Richard M. Rokus, CFA Mr. Rokus is a Senior Portfolio Manager at the Adviser and has served in that capacity since joining the Adviser in 2011. Mr. Rokus is responsible for the management of all taxable short-duration fixed income portfolios. From 1994 to 2011, Mr. Rokus was employed in several roles at M&I Investment Management Corp, where he was responsible for managing over $18 billion in taxable mutual funds, limited partnerships and separate accounts. In addition to his portfolio management duties, as a member of the Fixed Income Policy Committee, Mr. Rokus participated in the oversight of all fixed income products managed by the firm.He also managed the securities lending trading desk. As portfolio manager of the Marshall Prime Money Market Fund, he received the IBC Money Fund Report award for the highest yielding taxable money market fund in 1998, as well as the Crane Data and IMoney.net awards for the highest yielding AAA-rated taxable institutional money market fund in 2009.Mr. Rokus received a BBA in Finance from the University of Wisconsin at Whitewater. He is a Chartered Financial Analyst (CFA) and a member of the CFA Society of Milwaukee. Great Lakes Large Cap Value Fund The Fund is managed by the Great Lakes Value Equity Team.The team is comprised of Edward Calkins, CFA; Wells L. Frice, CFA; and Huong Le, CFA.They are responsible for the day-to-day management of the Fund.Each has managed the Fund since its inception in September 2012. Edward Calkins, CFA Mr.Calkins is a Chief Investment Officer - Equities at the Adviser. He is responsible for all equity products and is a member of the management team that oversees the Adviser.Mr. Calkins was a founding member of the Adviser in 1990 and has served in his current capacity since the Adviser’s founding. Mr. Calkins has played an instrumental role in the development of the Adviser’s unique approach to equity management and currently leads the Great Lakes Value Equity Team. Prior to the founding of the Adviser, Mr. Calkins began his career at Continental Bank in 1973.He holds an MBA with distinction from the J.L. Kellogg Graduate School of Management at Northwestern University and earned a BS with honors from Saint Louis University. He is a member of the CFA Institute and its Chicago chapter and serves on the DePaul University Finance Advisory Board Wells L. Frice, CFA Mr. Frice joined the Adviser in 1998 and is a Senior Equity Portfolio Manager focused on the large cap value portfolios. Prior to joining the Adviser, Mr. Frice was employed by First Chicago NBD and served as Senior Equity Analyst, Deputy Director of Equity Research, and an equity portfolio manager. Mr. Frice is a graduate of Lake Forest College and is a Chartered Financial Analyst.He is a member of the CFA Institute and The Investment Analysts Society of Chicago. Table of Contents - Prospectus 18 Huong Le, CFA Ms. Le has been employed by the Adviser as a Senior Research Analyst since 2002.She joined the Great Lakes Value Equity Team in 2011. Before being named to the Great Lakes Value Equity Team she was employed by the Adviser as an equity research analyst and risk specialist.Prior to joining the Adviser in 2002, Ms. Le was employed in several roles for Evanston Hospital, Foote, Cone & Belding, Charles Schwab, and Wayne Hummer Investments.Ms. Le holds a BS from Northwestern University in Biology and Psychology and an MBA with concentrations in Analytical Finance and Accounting from the University of Chicago. She is a member of the Investment Analyst Society of Chicago and the Global Association of Risk Professionals. She is also a Chartered Financial Analyst. The Funds’ Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of Fund shares. Similarly Managed Account Performance As of the date of this Prospectus, the Large Cap Value Fund had not commenced operations and, as a result, has no prior performance history.The table below provides the performance of a composite of all institutional accounts managed by the Adviser on a fully discretionary basis with substantially similar objectives, policies and investment strategies employed by the Adviser to manage the Large Cap Value Fund (the “Composite”).The Composite is comprised exclusively of tax-exempt institutional accounts.While the Adviser also maintains a composite compliant with the Global Investment Performance Standards (“GIPS®”) comprised of taxable accounts managed in the large cap value style, account holders of these accounts have the ability to direct the Adviser to manage their respective accounts to meet individual tax goals.These accounts therefore include transactions that are effected for purposes other than the investment objective of total return.In contrast, the accounts that comprise the Composite, like the Fund, are managed on a fully discretionary basis focused exclusively on the investment objective of total return.In addition, the accounts comprising the Composite typically invest in a portfolio of 35 to 55 companies, similar to the Large Cap Value Fund, whereas the accounts comprising the taxable composite typically invest in a portfolio of 70 or more companies.The Composite includes the equity allocation of balanced accounts managed by the Adviser.These balanced accounts are managed as two sub-accounts – a fixed income sub-account and an equity sub-account – and the equity sub-account employs a large cap value investment style and substantially similar objectives, policies and investment strategies to those employed by the Adviser to manage the Large Cap Value Fund.The current portfolio managers for the large-cap value accounts that are included in the Composite are the same portfolio managers that manage the Large Cap Value Fund. The performance of the Large Cap Value Fund may not correspond with the performance of the accounts comprising the Composite. The Composite returns were prepared by the Adviser in compliance with GIPS®.The returns are audited and calculated by the Adviser on a total return basis and include gains or losses plus income and the reinvestment of all dividends and interest.Returns through December 31, 2011, reflect the deduction of the Adviser’s maximum management fee of 0.50%.Returns after January 1, 2012, reflect actual investment advisory fees charged, which includes actual fees charged to manage the equity sub-account of a balanced account, where the advisory fee is separately negotiated and charged at the sub-account level.Returns for all periods reflect the deduction of brokerage commissions and execution costs paid by the accounts, without provision for Federal or state income taxes.Custodial fees, if any, were not included in the calculations. Table of Contents - Prospectus 19 The Fund’s performance will be calculated using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Composite.The private accounts comprising the Composite are not subject to the same types of expenses incurred by the Large Cap Value Fund, including service fees for fund administration, transfer agency, and fund accounting, federal and state registration fees, audit and other various expenses.The private accounts are also not subject to certain investment limitations, diversification requirements and other restrictions imposed on the Large Cap Value Fund by the 1940 Act and the Internal Revenue Code of 1986, as amended.The performance results of the Composite would have been lower if the accounts included in the Composite had been subject to the Large Cap Value Fund’s expenses or had been regulated as investment companies under Federal securities laws.Past performance of the Composite is not indicative of the future performance results of the Large Cap Value Fund. The following tables show the average annual return of the Composite for the period ended December 31, 2011 and year-to-date as of June 30, 2012.This performance data is for the Composite and does not reflect the performance results of the Large Cap Value Fund.This performance data should not be considered indicative of the Large Cap Value Fund’s future performance. Composite Total Annualized Returns For the Periods Ended December 31, 2011 One Year Five Year Ten Year Since Inception (07/01/1990) Year-to-Date (06/30/12) Composite (Net of Fees) 3.56% 0.45% 5.53% 9.31% Composite (Net of Fees) 7.25% Russell 1000® Value Index 1 0.39% -2.64% 3.89% 9.00% Russell 1000® Value Index 1 8.67% 1 The Russell 1000® Value Index measures the performance of the largecap value segment of the U.S. equity universe and includes companies with lower price-to-book ratios and lower expected growth values. Shareholder Information Pricing of Fund Shares The price of each class of each Fund’s shares is based on its net asset value (“NAV”).The NAV of each class of shares is calculated by dividing the total assets of each class, less the liabilities of each class, by the number of shares outstanding of each class.The NAV of each class is calculated at the close of regular trading of the NYSE, which is generally 4:00p.m., Eastern time.The NAV will not be calculated nor may investors purchase or redeem Fund shares on days that the NYSE is closed for trading, even though certain Fund securities (i.e., foreign or debt securities) may trade on days the NYSE is closed, and such trading may materially affect the Fund’s NAV. The Funds’ assets are generally valued at their market price using valuations provided by independent pricing services. Fixed income securities with remaining maturities of 60 days or less are valued at amortized cost.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that a Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Trust’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of each Fund and the quality of prices obtained through the application of such procedures by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market value pricing. Table of Contents - Prospectus 20 In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time a Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Fund’s investments in smaller capitalization companies are more likely to require a fair value determination because they may be more thinly traded and less liquid than securities of larger companies.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are unavailable or considered unreliable. How to Purchase Fund Shares Shares of each Fund are purchased at the NAV per share plus any applicable sales charge next calculated after your purchase order is received in good order by the Fund (as defined below). Shares of the Funds have not been registered and are not offered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses or in certain other circumstances where the Chief Compliance Officer and Anti-Money Laundering Officer for the Trust both conclude that such sale is appropriate and is not in contravention of U.S. law. A service fee, currently $25, as well as any loss sustained by a Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Funds and U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent (the “Transfer Agent”), will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until a completed account application (an “Account Application”) is received by a Fund or the Transfer Agent. Investment Minimums.The minimum initial subsequent investment amount for each Class of the Funds is set forth below.The Funds reserve the right to waive the minimum initial investment or minimum subsequent investment amounts at its discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. Minimum Initial Investment Subsequent Minimum Investment Investor Class Regular Account Retirement Account Institutional Class Purchases through Financial Intermediaries.For share purchases through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and payment to the Funds’ Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales from a Fund.Your financial intermediary may charge for the services that they provide to you in connection with processing your transaction order or maintaining an account with them.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Funds toll free at 855-278-2020, or follow the instructions listed in the following sections titled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” Table of Contents - Prospectus 21 If you place an order for a Fund’s shares through a financial intermediary that is authorized by the Fund to receive purchase and redemption orders on its behalf (an “Authorized Intermediary”), your order will be processed at the NAV plus any applicable sales charge next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations.Authorized Intermediaries are authorized to designate other Authorized Intermediaries to receive purchase and redemption orders on the Fund’s behalf. If your financial intermediary is not an Authorized Intermediary, your order will be processed at the applicable price next calculated after the Transfer Agent receives your order from your financial intermediary.Your financial intermediary must agree to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and your financial intermediary will be held liable for any resulting fees or losses.Financial intermediaries that are not Authorized Intermediaries may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Funds. Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” generally means that your purchase request includes: ● The name of the Fund to be purchased; ● The class of shares to be purchased; ● The dollar amount of shares to be purchased; ● Your account application or investment stub; and ● A check payable to the name of the Fund or a wire transfer received by the Fund. Each account application (each an “Account Application”) to purchase Fund shares is subject to acceptance by the Fund and is not binding until so accepted.The Funds reserve the right to reject any Account Application or to reject any purchase order if, in its discretion, it is in a Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation.Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened. Upon acceptance by a Fund, all purchase requests received in good order before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at the applicable price next calculated after receipt.Purchase requests received after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s price. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund to be purchased: Regular Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight or Express Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 Table of Contents - Prospectus 22 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of a Fund.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire.If you are making your first investment in a Fund, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at 855-278-2020 to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and your account number so that your wire can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: ABA Number: Credit: Account: Further Credit: U.S. Bank, N.A. U.S. Bancorp Fund Services, LLC 112-952-137 [Name of Fund] (Shareholder Name/Account Registration) (Shareholder Account Number) (Class of shares to be purchased) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Funds and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Investing by Telephone.You may not make initial purchases of Fund shares by telephone.If you have completed the “Telephone Options - Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Funds toll free at 855-278-2020.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount for additional purchases is $500 for Investor Class Regular Accounts, $200 for Investor Class Retirement Accounts, and $100 for Institutional Class AccountsIf your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the applicable price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Funds are not responsible for delays due to communications or transmission outages or failure. Subsequent Investments.The minimum subsequent investment amount is set forth above.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of subsequent investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Funds at 855-278-2020 before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All subsequent purchase requests must include your shareholder account number. Table of Contents - Prospectus 23 Automatic Investment Plan.For your convenience, the Funds offer an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize a Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $100 on a monthly or quarterly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Funds may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): ● Full name; ● Date of birth (individuals only); ● Social Security or taxpayer identification number; and ● Permanent street address (a P.O. Box number alone is not acceptable). In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Funds reserve the right to request additional clarifying information and may close your account if such clarifying information is not received by the Funds within a reasonable time of the request or if the Funds cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at 855-278-2020. Cancellations.The Funds will not accept a request to cancel a transaction once processing has begun.Please exercise care when placing a transaction request. How to Redeem Fund Shares In general, orders to sell or “redeem” shares may be placed directly with the Funds or through a financial intermediary.You may redeem all or part of your investment in a Fund’s shares on any business day that the Fund calculates its NAV. However, if you originally purchased your shares through a financial intermediary, your redemption order must be placed with the same financial intermediary in accordance with their established procedures.Your financial intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.Your financial intermediary may charge for the services that they provide to you in connection with processing your transaction order or maintaining an account with them. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Table of Contents - Prospectus 24 Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent or an Authorized Intermediary receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Fund in good order after the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be processed on the next business day. A redemption request will generally be deemed in “good order” if it includes: ● The shareholder’s name; ● The name of the Fund; ● The class of shares to be redeemed; ● The account number; ● The share or dollar amount to be redeemed; and ● Signatures by all shareholders on the account and signature guarantee(s), if applicable. Certain redemption requests may require additional documentation such as redemptions from corporations, partnerships, or from accounts with executors, trustees, administrators or guardians.Please contact the Transfer Agent to confirm the requirements applicable to your specific redemption request.Orders that do not have the required documentation will be rejected. While redemption proceeds may be paid by check sent to the address of record, the Funds are not responsible for interest lost on such amounts due to lost or misdirected mail.Redemption proceeds may be wired to your pre-established bank account or proceeds may be sent via electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.Except as set forth below, proceeds will be paid within seven calendar days after a Fund receives your redemption request.The Funds reserve the right to suspend or postpone redemptions as permitted pursuant to Section 22(e) of the 1940 Act and as described below. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Funds may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by a Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may by order permit for the protection of shareholders.Your ability to redeem shares by telephone will be restricted for 15 days after you change your address.You may change your address at any time by telephone or written request, addressed to the Transfer Agent.Confirmations of an address change will be sent to both your old and new address. Redemption proceeds will be sent to the address of record.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: ● If ownership is being changed on your account; Table of Contents - Prospectus 25 ● When redemption proceeds are payable or sent to any person, address or bank account not on record; ● If a change of address request has been received by the Transfer Agent within the last 15 days; and ● For all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You may execute most redemptions by furnishing an unconditional written request to the Funds to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 Overnight or Express Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI53202 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of the Funds. Wire Redemption.Wire transfers may be arranged to redeem shares.However, the Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades. Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Funds), you may redeem shares, in amounts of $100,000 or less, by instructing a Fund by telephone at 855-278-2020.A signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions will not be made if you have notified the Transfer Agent of a change of address within 15 days before the redemption request.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Funds are not responsible for delays due to communication or transmission outages or failures. Table of Contents - Prospectus 26 Note:Neither the Funds nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Funds will use reasonable procedures, such as requesting that you correctly state: ● Your Fund account number; ● The name in which your account is registered; or ● The Social Security or taxpayer identification number under which the account is registered. Systematic Withdrawal Program.The Funds offer a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum payment amount is $100.This program may be terminated or modified by the Funds at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 855-278-2020 for additional information regarding the SWP. The Funds’ Right to Redeem an Account.The Funds reserve the right to redeem the shares of any shareholder whose account balance is less than $1,000, other than as a result of a decline in the NAV of a Fund.The Funds will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Redemption-in-Kind.The Funds generally pay redemption proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of a Fund’s remaining shareholders), the Fund may pay all or part of a shareholder’s redemption proceeds in portfolio securities with a market value equal to the redemption price (redemption-in-kind). Specifically, if the amount you are redeeming from a Fund during any 90-day period is in excess of the lesser of $250,000 or 1% of the Fund’s net assets, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the Fund’s net assets in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur taxes, brokerage commissions or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Cancellations.The Funds will not accept a request to cancel a transaction once processing has begun.Please exercise care when placing a transaction request. How to Exchange Shares You may exchange all or a portion of your investment from one Fund to another Great Lakes Fund within the same class.Be sure to confirm with the Transfer Agent that the Fund into which you exchange is available for sale in your state.Not all Funds available for exchange may be available for purchase in your state. Any new account established through an exchange will be subject to the minimum investment requirements described above under “How to Purchase Shares,” unless the account qualifies for a waiver of the initial investment requirement.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a redemption of shares for federal income tax purposes on which you may realize a taxable capital gain or loss. Table of Contents - Prospectus 27 You may make exchanges only between identically registered accounts (name(s), address, and taxpayer ID number).There is currently no limit on exchanges, but each Fund reserves the right to limit exchanges (See “Tools to Combat Frequent Transactions”).You may exchange your shares by mail or telephone, unless you declined telephone exchange privileges on your Account Application. Exchanges By Mail.To exchange Fund shares by mail, simply complete a written request and mail it to the Funds: Regular Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight or Express Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 The written request must contain the following information: ● Your account number; ● The names of each Fund and Share Class you are exchanging; ● The dollar amount or number of shares you want to sell (and exchange); and ● A completed Account Application for the Fund into which you want to exchange if you desire different account privileges than those currently associated with your Fund account. The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of the Funds. Exchanges by Telephone If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Funds), you may exchange your Fund shares by telephone at 855-278-2020.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Funds are not responsible for delays due to communications or transmission outages or failure. Note:Neither the Funds nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Funds will use reasonable procedures, such as requesting that you correctly state: ● Your Fund account number; ● The name in which your account is registered; or ● The social security or taxpayer identification number under which the account is registered. Dividends and Distributions The Bond Fund will declare daily and pay monthly distributions of net investment income.The Large Cap Value Fund will make distributions, if any, of net investment income quarterly.The Funds will also distribute net capital gains, if any, at least annually, typically during the month of December.The Funds may make additional distributions if deemed to be desirable at another time during the year. Table of Contents - Prospectus 28 All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive distributions of net capital gains in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write or call the Transfer Agent at 855-278-2020in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Funds reserve the right to reinvest the distribution check in your account at a Fund’s then current NAV per share and to reinvest all subsequent distributions. Tools to Combat Frequent Transactions The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Funds’ shareholders.The Board of Trustees has adopted policies and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps include, among other things, monitoring trading activity and using fair value pricing.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Each Fund seeks to exercise judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Funds apply all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Funds monitor selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, a Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, each Fund seeks to act in a manner that it believes is consistent with the best interests of its shareholders.The Funds uses a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Funds in their sole discretion.To minimize harm to the Funds and their shareholders, the Funds reserve the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Fair Value Pricing.Each Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market valueValuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that a Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Pricing of Fund Shares.” Table of Contents - Prospectus 29 Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Funds receive purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Funds cannot always detect frequent trading.However, the Funds will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Funds has entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Funds, at a Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from a Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Funds cannot guarantee the accuracy of the information provided to it from Authorized Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Funds’ ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. Tax Consequences Distributions of each Fund’s net investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gains and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income.To the extent that the Fund’s distributions of net investment company taxable income are designated as attributable to “qualified dividend” income, such income may be subject to tax at the reduced rate of federal income tax applicable to non-corporate shareholders for net long-term capital gains, if certain holding period requirements have been satisfied by the shareholder.The current federal tax provisions applicable to “qualified dividends” are scheduled to expire for tax years beginning after December 31, 2012.To the extent a Fund’s distributions of net investment company taxable income are attributable to net short-term capital gains, such distributions will be treated as ordinary dividend income for the purposes of income tax reporting and will not be available to offset a shareholder’s capital losses from other investments. Distributions of net capital gains (net long-term capital gains less net short-term capital losses) are generally taxable as long-term capital gains (currently at a maximum rate of 15%, but scheduled to increase in 2013) regardless of the length of time that a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of net investment company taxable income or net capital gains) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31. Shareholders who sell, or redeem, shares generally will have a capital gain or loss from the sale or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount of reinvested taxable distributions, if any, the amount received from the sale or redemption and how long the shares were held by a shareholder.Any loss arising from the sale or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within 30 days before or after redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly purchased shares. Table of Contents - Prospectus 30 Shareholders will be advised annually as to the federal tax status of all distributions made by a Fund for the preceding year.Distributions by the Funds may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax advisor. Other Fund Policies Telephone Transactions.If you elect telephone privileges on the account application or in a letter to Funds, you may be responsible for any fraudulent telephone orders as long as the Funds have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Funds by telephone, you may also mail the requests to the Funds at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE. Policies of Other Financial Intermediaries.Financial intermediaries may establish policies that differ from those of the Fund.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your financial intermediary for details. The Adviser retains the right to close a Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as fund supermarkets) at any time.If a Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding. In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Funds reasonably believe are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 855-278-2020 to request individual copies of these documents.Once the Funds receive notice to stop householding, the Funds will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your State’s abandoned property laws. Table of Contents - Prospectus 31 Class Descriptions Each of the Funds offers two different share classes — Investor Class and Institutional Class Shares.Sales charges and fees vary considerably between the Funds’ classes. You should carefully consider the differences in the fee and sales charge structures as well as the length of time you wish to invest in a Fund before choosing which class to purchase.Please review the Fees and Expenses of the Fund Summary section of this prospectus and the information below before investing.You may also want to consult with your financial intermediary to help you determine which class is most appropriate for you. The following table lists the key features of each of the Funds’ share classes. Investor Class Institutional Class Minimum Initial Investment $1,000 Regular Accounts $500 Retirement Accounts Subsequent Minimum Investment $500 Regular Accounts $200 Retirement Accounts Waiver/Reduction of Investment Minimums At the Fund’s discretion Although not limited to the list below, the Fund may waive or reduce the initial or subsequent minimum investment amounts in any of following circumstances: ● Certain retirement, defined benefit and pension plans; ● Bank or trust companies investing for their own accounts or acting in a fiduciary or similar capacity; ● Institutional clients of the Adviser; ● Trustees and Officers of the Trust; and ● Employee retirement plans sponsored by, affiliates of, or employees (including their immediate families) of, the Adviser or its affiliates. Initial Sales Charge 5.00% (3.75% for the Bond Fund) or less, with lower sales charges available for larger investments. Additionally, Investor Class shares may be purchased at NAV by certain investors. See “Elimination of Initial Sales Charges — Investor Class Shares” below for additional information. None Contingent Deferred Sales Charge None None Ongoing Distribution/ Shareholder Service Fees 12b-1 fee of 0.25% None Annual Expenses Higher than Institutional Class. Lower than Investor Class. Conversion Feature Subject to the Adviser’s approval, if investors currently holding Investor Class Shares meet the criteria for eligible investors and None Table of Contents - Prospectus 32 Investor Class Institutional Class would like to convert to Institutional Class Shares, investors are not subject to the exchange fees.To inquire about converting your Investor Class Shares to Institutional Class Shares, please call 855-278-2020. Investor Class Shares Sales Charges. The following sub-sections summarize information you should know regarding sales charges applicable to purchases of Investor Class Shares of the Funds.Sales charge information is not separately posted on the Funds’ website because a copy of this Prospectus containing such information is already available for review, free of charge, at www.glafunds.com. A front-end sales charge (load) will be applied to purchases of the Funds’ Investor Class Shares.The term “offering price” includes the front-end sales load.The front-end sales load will be paid directly from the shareholder’s investment and will vary based on the amount of the investment.An initial sales charge is assessed on purchases of Investor Class Shares of all Funds as follows: SalesCharge(Load)as % of: Large Cap Value Fund Public OfferingPrice NetAsset Value(1) $0 but less than $50,000 5.00% 5.26% $50,000 but less than $100,000 4.50% 4.71% $100,000 but less than $250,000 3.50% 3.63% $250,000 but less than $500,000 2.50% 2.56% $500,000 but less than $750,000 2.00% 2.04% $750,000 but less than $1 million 1.50% 1.52% $1 million 0.00% 0.00% SalesCharge(Load)as % of: Bond Fund Public OfferingPrice NetAsset Value(1) $0 but less than $100,000 3.75% 3.90% $100,000 but less than $250,000 3.25% 3.36% $250,000 but less than $500,000 2.25% 2.30% $500,000 but less than $1,00,000 1.75% 1.78% $1 million 0.00% 0.00% Rounded to the nearest one-hundredth percent. Because of rounding of the calculation in determining sales charges, the charges may be more or less than those shown in the table. Reduced Sales Charges.You may qualify for a reduced initial sales charge on purchases ofInvestor Class Shares under rights of accumulation (“ROA”) or a letter of intent (“LOI”).The transaction processing procedures maintained by certain financial institutions through which you can purchase Fund shares may restrict the universe of accounts considered for purposes of calculating a reduced sales charge under ROA or LOI.Please contact your financial institution before investing to determine the process used to identify accounts for ROA and LOI purposes. ROA.To determine the applicable reduced sales charge under ROA, the Funds or their agent will combine the value of your current purchase with the collective value of shares of the Funds or any of the Investor Class Shares offered in this Prospectus (as of a Fund’s current day public offering price) that were purchased previously for accounts (1)in your name, (2)in the name of your spouse, (3)in the name of you and your spouse, (4)in the name of your minor child under the age of 21, and (5)sharing the same mailing address (“Accounts”). Table of Contents - Prospectus 33 ● To be entitled to a reduced sales charge based on shares already owned, you must ask for the reduction at the time of purchase.You must also provide the Fund with your account number(s) and, if applicable, the account numbers for your spouse, children (provide the children’s ages), or other household members. The Fund may amend or terminate this right of accumulation at any time. LOI.You may also enter into an LOI, which expresses your intent to invest $50,000 ($100,000 for the Bond Fund) or more in the Funds’ Investor Class Shares in Accounts within a future period of thirteen months.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a thirteen-month period.Any shares purchased within 90 days of the date you sign the letter of intent may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the LOI.Shares equal to 5.00% (3.75% for the Bond Fund) of the amount of the LOI will be held in escrow during the thirteen-month period.If, at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. If you establish an LOI, you can aggregate your accounts as well as the accounts of your immediate family members.You will need to provide written instruction with respect to the other accounts whose purchases should be considered in fulfillment of the LOI. Elimination of Initial Sales Charges. Certain persons may also be eligible to purchase or redeemInvestor Class Shares without a sales charge.No sales charge is assessed on the reinvestment ofInvestor Class Shares’ distributions.No sales charge is assessed on purchases made for investment purposes by: ● A qualified retirement plan under Section401(a) of the Code or a plan operating consistent with Section403(b) of the Code; ● Any bank, trust company, savings institution, registered investment adviser, financial planner or securities dealer on behalf of an account for which it provides advisory or fiduciary services pursuant to an account management fee; ● The Adviser and its affiliates; ● Trustees and officers of the Trust; directors, officers and employees of the Adviser and its affiliates; the spouse, life partner, or minor children under 21 of any such person; any trust or individual retirement account or self-employed retirement plan for the benefit of any such person; or the estate of any such person; ● Shareholders buying through select platforms and fund supermarkets where the broker/dealers customarily sell mutual funds without sales charges (check with your broker/dealer for availability and transaction charges and other fees that may be charged by the broker/dealer sponsoring the fund supermarket); ● Reinvestment of all or part of the proceeds of redemption of your Investor Class Shares into the same Fund and account from which it had been redeemed, if the reinvestment is made within 60 calendar days of the Fund’s receipt of your redemption request; Table of Contents - Prospectus 34 ● Any person who has, within the preceding 60days, redeemed Fund shares through a financial institution and completes a reinstatement form upon investment with that financial institution (but only on purchases in amounts not exceeding the redeemed amounts); and ● Shareholders buying direct through the distributor without advice of a registered broker or financial intermediary. The Funds require appropriate documentation of an investor’s eligibility to purchase or redeem Investor Class Shares without a sales charge. Fund shares so purchased may not be resold except to a Fund. Rule 12b-1 Distribution Fees and Shareholder Service Plan Fees.The Trust has adopted a Rule12b-1 plan under which the Funds are authorized to pay to the Distributor or such other entities as approved by the Board of Trustees, as compensation for the distribution-related and/or shareholder services provided by such entities, an aggregate fee of up to 0.25% of the average daily net assets of the Investor Class Shares of the Funds. The Distributor may pay any or all amounts received under the Rule12b-1 Plan to other persons, including the Adviser or its affiliates, for any distribution service or activity designed to retain Fund shareholders. Because the distribution and shareholder service fee is paid on an ongoing basis, your investment cost over time may be higher than paying other types of sales charges. Institutional Class Shares Sales Charges. Institutional Class Shares are sold at NAV without an initial sales charge. Institutional Class Shares are generally limited to institutional investors and/or certain other designated individuals or programs, including the following: ● Investors making purchases through financial intermediaries that aggregate customer accounts to accumulate the minimum initial investment; ● Clients of financial intermediaries who charge clients an ongoing fee for advisory, investment, consulting or similar services; ● Clients of financial intermediaries that charge their clients transaction fees with respect to their investments in the Funds; ● Financial institutions, corporations, trusts, endowments, foundations, estates, education, religious and charitable organizations; ● Institutions or high net worth individuals using a trust or custodial platform; ● Certain retirement and benefit plans, including pension plans and employer sponsored retirement plans established under Section 403(b) or Section 457 of the Internal Revenue Code, or qualified under Section 401, of the Internal Revenue Code; ● Certain qualified plans under Section 529 of the Internal Revenue Code, as amended; ● Certain insurance related products; ● Certain advisory accounts of the Adviser or its affiliates; ● Trustees and Officers of the Trust; and ● Employee retirement plans sponsored by, affiliates of, or employees (including their immediate families) of, the Adviser or its affiliates. Institutional Class Shares may also be offered through financial intermediaries that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in the Funds. Table of Contents - Prospectus 35 Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Funds.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Payments to Financial Intermediaries The Funds may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources and without additional cost to a Fund or its shareholders, may provide additional cash payments to intermediaries who sell shares of the Fund.These payments and compensation are in addition to service fees paid by the Fund, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Payments may also be paid to intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to a Fund.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Financial Highlights Because the Bond Fund and Large Cap Value Fund have recently commenced operations, there are no financial highlights available at this time. Table of Contents - Prospectus 36 Investment Adviser Great Lakes Advisors, LLC 222 South Riverside Plaza, 28th Floor Chicago, Illinois 60606 Independent Registered Public Accounting Firm Ernst & Young LLP 220 South Sixth Street, Suite 1400 Minneapolis, Minnesota 55402-4509 Legal Counsel Bernstein, Shur, Sawyer & Nelson, P.A. 100 Middle Street PO Box 9729 Portland, Maine 04104-5029 Custodian U.S. Bank N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus 37 PRIVACY NOTICE The Funds collect only relevant information about you that the law allows or requires them to have in order to conduct its business and properly service you.The Funds collect financial and personal information about you (“Personal Information”) directly (e.g., information on account applications and other forms, such as your name, address, and social security number, and information provided to access account information or conduct account transactions online, such as password, account number, e-mail address, and alternate telephone number), and indirectly (e.g., information about your transactions with us, such as transaction amounts, account balance and account holdings). The Funds do not disclose any non-public personal information about their shareholders or former shareholders other than for everyday business purposes such as to process a transaction, service an account, respond to court orders and legal investigations or as otherwise permitted by law.Third parties that may receive this information include companies that provide transfer agency, technology and administrative services to the Funds, as well as the Funds’ investment adviser who is an affiliate of the Funds.If you maintain a retirement/educational custodial account directly with the Funds, we may also disclose your Personal Information to the custodian for that account for shareholder servicing purposes.The Funds limit access to your Personal Information provided to unaffiliated third parties to information necessary to carry out their assigned responsibilities to the Funds.All shareholder records will be disposed of in accordance with applicable law.The Funds maintain physical, electronic and procedural safeguards to protect your Personal Information and requires its third party service providers with access to such information to treat your Personal Information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank, credit union or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Great Lakes Fund Series of Managed Portfolio Series FOR MORE INFORMATION You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports provide additional information about the Funds’ investments.The annual reports will contain a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ prior fiscal period. You can obtain a free copy of these documents and the SAI, request other information, or make general inquiries about the Funds by calling the Funds (toll-free) at 855-278-2020, by visiting the Funds’ website at www.glafunds.com or by writing to: Great Lakes Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Funds’ reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Funds are also available: ● Free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; ● For a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or ● For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-22525) Table of Contents - Prospectus Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Statement of Additional Information September 28, 2012 This Statement of Additional Information (“SAI”) provides general information about the Funds listed above (the “Funds”), series of Managed Portfolio Series (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Funds’ current prospectus dated September 28, 2012 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Prospectus, free of charge, please write or call the Funds at the address or toll-free telephone number below, or visit the Funds’ website at www.glafunds.com. Great Lakes Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 855-278-2020 Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 2 FUNDAMENTAL AND NON-FUNDAMENTAL INVESTMENT LIMITATIONS 18 MANAGEMENT OF THE FUND 19 Board of Trustees 19 The Role of the Board of Trustees 20 Board Leadership Structure 20 Board Oversight of Risk Management 21 Trustees and Officers 22 Trustee Qualifications 23 Trusteeand Management Ownershipof Fund Shares 25 Board Committees 25 Trustee Compensation 26 Control Persons and Principal Shareholders 26 Investment Adviser 27 Portfolio Managers 27 SERVICE PROVIDERS 29 Legal Counsel 30 Independent Registered Public Accounting Firm 30 DISTRIBUTION OF FUND SHARES 30 PORTFOLIO TRANSACTIONS AND BROKERAGE 32 PORTFOLIO TURNOVER 33 CODE OF ETHICS 34 PROXY VOTING PROCEDURES 34 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 34 PORTFOLIO HOLDINGS INFORMATION 35 DETERMINATION OF NET ASSET VALUE 36 PURCHASE AND REDEMPTION OF FUND SHARES 37 TAX MATTERS 39 DISTRIBUTIONS 40 FINANCIAL STATEMENTS 41 APPENDIX “A” DESCRIPTION OF BOND RATINGS A-1 Table of Contents - SAI The Trust The Trust is a Delaware statutory trust organized on January 27, 2011, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Funds are series, or mutual funds of the Trust.The Funds have two classes of shares: Institutional Class Shares and Investor Class Shares.Each Fund is a diversified series and has its own investment objective and policies.Shares of other series of the Trust are offered in separate prospectuses and SAIs.The Fund’s Prospectus and this SAI are a part of the Trust’s Registration Statement filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov.As permitted by Delaware law, the Trust’s Board of Trustees (the “Board of Trustees”) may create additional classes of the Funds and may create additional series (and classes thereof) of the Trust and offer shares of these series and classes under the Trust at any time without the vote of shareholders. All shares of a series shall represent an equal proportionate interest in the assets held with respect to that series (subject to the liabilities held with respect to that series and such rights and preferences as may have been established and designated with respect to classes of shares of such series), and each share of a series shall be equal to each other share of that series. Shares are voted in the aggregate and not by series or class, except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interest of a particular series or class.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned. The Trust does not normally hold annual meetings of shareholders.Meetings of the shareholders shall be called by any member of the Board of Trustees upon written request of shareholders holding, in the aggregate, not less than 10% of the shares, such request specifying the purpose or purposes for which such meeting is to be called. Interests in each Fund are represented by shares of beneficial interest each with no par value per share.Each share of a Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such distributions out of the income belonging to the Fund as may be declared by the Board of Trustees. The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series without materially changing the proportionate beneficial interest of the shares of that series in the assets belonging to that series or materially affecting the rights of shares of any other series.In case of the liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series (or class thereof) are borne by that series (or class).Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by, or under the direction of, the Board of Trustees to all applicable series (and classes thereof) in such manner and on such basis as the Board of Trustees in its sole discretion deems fair and equitable.No shareholder is liable to further calls for the payment of any sum of money or assessment whatsoever without his or her express consent. All consideration received by the Trust for the issue or sale of its shares, together with all assets in which such consideration is invested or reinvested, and all income, earnings, profits and proceeds thereof, including any proceeds derived from the sale, exchange or liquidation of such assets, and any funds or payments derived from any reinvestment of such proceeds, subject only to the rights of creditors, shall constitute the underlying assets of the Fund. Table of Contents - SAI 1 Great Lakes Advisors, LLC (the “Adviser”) serves as the investment adviser for the Funds. Investment Policies, Strategies and Associated Risks The following discussion supplements the description of each Fund’s investment objective and principal investment strategies set forth in the Prospectus.Except for the fundamental investment limitations listed below (see “Fundamental Investment Limitations”), a Fund’s investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While a Fund is permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so.The Funds’ investment objective and strategies may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Investment Objective The investment objective of each Fund is set forth under the “Summary Section” in the Funds’ Prospectus. Diversification Each Fund is diversified.A “diversified company” means that as to 75% of a Fund’s total assets (1) no more than 5% may be invested in the securities of a single issuer, and (2) the Fund may not hold more than 10% of the outstanding voting securities of a single issuer. Since each Fund intends to qualify as a “regulated investment company” under the Internal Revenue Code of 1986, as amended, (the “Code”), each Fund will limit its investment, excluding cash, cash items (including receivables), U.S. government securities and securities of other regulated investment companies, so that at the close of each quarter of the taxable year, (1) not more than 25% of a Fund’s total assets will be invested in the securities of a single issuer, and (2) with respect to 50% of its total assets, not more than 5% of the Fund’s total assets will be invested in the securities of a single issuer nor represent more than 10% of the issuer’s outstanding voting securities. Percentage Limitations A Fund’s compliance with its investment policy and limitation will be determined immediately after and as a result of the Fund’s acquisition of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with the Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by a Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, the Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. Recent Market Events U.S. and international markets have experienced significant volatility since 2008.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.As a result of this significant volatility, many of the following risks associated with an investment in a Fund may be increased.Continuing market problems may have adverse effects on the Funds. Table of Contents - SAI 2 Equity Securities An equity security represents a proportionate share of the ownership of a company.Its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Common stocks and preferred stocks are examples of equity securities.The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease. Common Stock Common stock represents an ownership interest in a company. In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as holders of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Preferred Stock Preferred stock represents an ownership interest in a company, often pays dividends at a specific rate and has a preference over common stocks in dividend payments and liquidation of assets. A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. In addition, preferred stock usually does not have voting rights. Foreign Investments and Currencies The Funds may invest in securities of foreign issuers that are not publicly traded in the United States, purchase and sell foreign currency on a spot basis and enter into forward currency contracts (see “Forward Currency Contracts,” below).The Funds may also invest in American Depositary Receipts (“ADRs”) and foreign securities that are publicly traded on a U.S. exchange.Investments in ADRs and foreign securities involve certain inherent risks, including the following: Depositary Receipts.Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities.ADRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities, and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts.For purposes of the Funds’ investment policies, ADRs are deemed to have the same classification as the underlying securities they represent.Thus, an ADR representing ownership of common stock will be treated as common stock. Table of Contents - SAI 3 Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of those countries. Currency Fluctuations.The Funds may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of a Fund’s assets denominated in that currency.Such changes will also affect the Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.The Adviser expects that many foreign securities in which a Fund may invest could be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and a Fund’s investments in foreign securities may be less liquid and more volatile than investments in U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Funds to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Taxes.The interest and dividends payable on certain of a Fund’s foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to Fund shareholders. Costs.To the extent that a Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, because related brokerage costs and the cost of maintaining the custody of foreign securities may be higher. Forward Currency Contracts A forward currency contract (“forward contract”) involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract. At or before settlement of a forward currency contract, a Fund may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If the Fund makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of a Fund into the currency.The Fund may close out a forward contract obligating it to purchase currency by selling an offsetting contract, in which case, it will realize a gain or a loss. Table of Contents - SAI 4 A Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract. In addition, a Fund may enter into forward contracts to hedge against risks arising from securities the Fund owns or anticipates purchasing, or the U.S. dollar value of interest and dividends paid on those securities. The Funds do not intend to enter into forward contracts on a regular or continuing basis and the Funds will not enter these contracts for speculative purposes. Foreign currency transactions involve certain costs and risks. The Funds incur foreign exchange expenses in converting assets from one currency to another. Forward contracts involve a risk of loss if the Adviser is inaccurate in its prediction of currency movements. The projection of short-term currency market movements is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain. The precise matching of forward contract amounts and the value of the securities involved is generally not possible. Accordingly, it may be necessary for a Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency the Fund is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency. The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities the Fund owns or intends to acquire, but it does fix a rate of exchange in advance. Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies. There is also the risk that the other party to the transaction may fail to deliver currency when due which may result in a loss to a Fund. Fixed-Income Securities The Funds may invest in a wide range of fixed-income securities, which may include obligations of any rating or maturity.The Funds may invest in investment grade corporate debt securities and below investment grade corporate debt securities (commonly known as “junk bonds” or “high yield bonds”).Investment grade corporate bonds are those rated BBB- or better by Standard & Poor’s Rating Service, Inc. (“S&P”) or Baa3 or better by Moody’s Investors Service, Inc. (“Moody’s”) each of which are considered a nationally recognized statistical rating organization (“NRSRO”).See Appendix A for a description of corporate bond ratings.The Funds may also invest in unrated debt securities that the Adviser believes are of comparable quality to the rated securities in which a Fund may purchase. Junk Bonds.Junk bonds generally offer a higher current yield than that available for investment grade issues.However, below investment grade debt securities involve higher risks, in that they are especially subject to adverse changes in general economic conditions and in the industries in which the issuers are engaged, to changes in the financial condition of the issuers and to price fluctuations in response to changes in interest rates.During periods of economic downturn or rising interest rates, highly leveraged issuers may experience financial stress that could adversely affect their ability to make payments of interest and principal and increase the possibility of default.At times in recent years, the prices of many below investment grade debt securities declined substantially, reflecting an expectation that many issuers of such securities might experience financial difficulties.As a result, the yields on below investment grade debt securities rose dramatically, reflecting the risk that holders of such securities could lose a substantial portion of their value as a result of the issuers’ financial restructuring or default.There can be no assurance that such price declines will not recur.The market for below investment grade debt issues generally is thinner and less active than that for higher quality securities, which may limit a Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.Adverse publicity and investor perceptions, whether based on fundamental analysis, may also decrease the values and liquidity of below investment grade debt securities, especially in a thinly traded market.Changes by recognized rating services in their rating of a debt security may affect the value of these investments.A Fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase.However, the Adviser will monitor the investment to determine whether continued investment in the security will assist in meeting the Fund’s investment objective. Table of Contents - SAI 5 Corporate Debt Securities.Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status.Commercial paper has the shortest term and is usually unsecured. The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Because of the wide range of types and maturities of corporate debt securities, as well as the range of creditworthiness of its issuers, corporate debt securities have widely varying potentials for return and risk profiles.For example, commercial paper issued by a large established domestic corporation that is rated investment grade may have a modest return on principal, but carries relatively limited risk.On the other hand, a long-term corporate note issued by a small foreign corporation from an emerging market country that has not been rated may have the potential for relatively large returns on principal, but carries a relatively high degree of risk. Corporate debt securities carry credit risk, interest rate risk and prepayment risk.Credit risk is the risk that a Fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due.Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities.The credit risk of a particular issuer’s debt security may vary based on its priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of higher-ranking senior securities may receive amounts otherwise payable to the holders of more junior securities. Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise.In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms.Prepayment risk occurs when issuers prepay fixed rate debt securities when interest rates fall, forcing a Fund to invest in securities with lower interest rates. Issuers of debt securities are also subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities. The possibility exists therefore, that, as a result of bankruptcy, litigation or other conditions, the ability of an issuer to pay, when due, the principal of and interest on its debt securities may become impaired. Convertible Securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.A Fund will exchange or convert convertible securities into shares of underlying common stock when, in the opinion of the Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.A Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation. Table of Contents - SAI 6 Zero-Coupon Securities.Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuer’s perceived credit quality.If the issuer defaults, the holder may not receive any return on its investment.Because zero-coupon securities bear no interest, their price fluctuates more than other types of bonds.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds paying interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because the bonds reflect a fixed rate of return.An investment in zero-coupon may cause a Fund to recognize income and make distributions to shareholders before it receives any cash payments on its investment. Unrated Debt Securities.A Fund may also invest in unrated debt securities.Unrated debt, while not necessarily lower in quality than rated securities, may not have as broad a market.Because of the size and perceived demand for the issue, among other factors, certain issuers may decide not to pay the cost of getting a rating for their bonds.The creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the security, will be analyzed to determine whether to purchase unrated bonds. U.S. Government Obligations The Funds may invest in U.S. government obligations.U.S. government obligations include securities issued or guaranteed as to principal and interest by the U.S. government, its agencies or instrumentalities.Treasury bills, the most frequently issued marketable government securities, have a maturity of up to one year and are issued on a discount basis.U.S. government obligations include securities issued or guaranteed by government-sponsored enterprises. Payment of principal and interest on U.S. government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. government would provide financial support to its agencies or instrumentalities, including government-sponsored enterprises, where it is not obligated to do so (see “Agency Obligations,” below).In addition, U.S. government obligations are subject to fluctuations in market value due to fluctuations in market interest rates.As a general matter, the value of debt instruments, including U.S. government obligations, declines when market interest rates increase and rises when market interest rates decrease.Certain types of U.S. government obligations are subject to fluctuations in yield or value due to their structure or contract terms. Table of Contents - SAI 7 Agency Obligations The Funds may invest in agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Government National Mortgage Association (“GNMA”), commonly known as “Ginnie Mae,” Federal National Mortgage Association (“FNMA”), commonly known as “Fannie Mae,” Federal Home Loan Mortgage Corporation (“FHLMC”), commonly known as “Freddie Mae,” and the Student Loan Marketing Association (“SLMA”).Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury; others, such as those of the FNMA and FHLMC, are supported by only the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, such as those of the SLMA, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalitiesbecause they are not obligated by law to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, in September 2008, at the direction of the U.S. Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency (“FHFA”), a newly created independent regulator. Options, Futures and Other Strategies General.The Funds may use certain options (both traded on an exchange and over-the-counter (“OTC”)), futures contracts (sometimes referred to as “futures”) and options on futures contracts (collectively, “Financial Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of a particular portfolio security, to create a synthetic money market position, for certain tax-related purposes and to close out previously established options and futures positions. The use of Financial Instruments is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the Commodity Futures Trading Commission (the “CFTC”).In addition, a Fund’s ability to use Financial Instruments will be limited by tax considerations.Pursuant to a claim for exemption filed with the National Futures Association on behalf of the Funds, each Fund is not deemed to be a commodity pool operator or a commodity pool under the Commodity Exchange Act and is not subject to registration or regulation as such under the Commodity Exchange Act.In addition to the instruments, strategies and risks described below, the Adviser may discover additional opportunities in connection with Financial Instruments and other similar or related techniques.These new opportunities may become available as the Adviser develops new investment techniques, as regulatory authorities broaden the range of permitted transactions and as new Financial Instruments or other techniques are developed.The Adviser may utilize these opportunities to the extent that they are consistent with a Fund’s investment objective and permitted by the Fund’s investment limitations and applicable regulatory authorities.The Prospectus or this SAI will be supplemented to the extent that new products or techniques involve materially different risks than those described below. Special Risks.The use of Financial Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Financial Instruments are described in the sections that follow. (1)Successful use of most Financial Instruments depends upon the Adviser’s ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Adviser may still not result in a successful transaction.The Adviser may be incorrect in its expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. Table of Contents - SAI 8 (2)Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from the imposition of daily price fluctuation limits or trading halts. (3)As described below, a Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Financial Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If a Fund is unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sells a portfolio security at a disadvantageous time.The Fund’s ability to close out a position in a Financial Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to a Fund. (4)Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by the Fund on options transactions. Cover.Transactions using Financial Instruments, other than purchasing options, expose the Funds to an obligation to another party.A Fund will not enter into any such transactions unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.The Funds will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with their custodian, U.S. Bank, N.A. (the “Custodian”), in the prescribed amount as determined daily. Assets used as cover or held in an account cannot be sold while the position in the corresponding Financial Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of the Fund’s assets to cover accounts could impede portfolio management or a Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.Options currently are traded on the Chicago Board Options Exchange (“CBOE”), the American Stock and Options Exchange (“AMEX”) and other exchanges, as well as the OTC markets. By buying a call option on a security, a Fund has the right, in return for the premium paid, to buy the security underlying the option at the exercise price.By writing (selling) a call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, the Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price.By writing a put option and receiving a premium, the Fund becomes obligated during the term of the option to purchase the securities underlying the option at the exercise price. Table of Contents - SAI 9 Because options premiums paid or received by a Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. A Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, the Fund may terminate an obligation under a call option or put option that it has written by purchasing an identical call option or put option.This is known as a closing purchase transaction.Conversely, the Fund may terminate a position in a put or call option it had purchased by writing an identical put or call option.This is known as a closing sale transaction.Closing transactions permit a Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Risks of Options on Commodities, Currencies and Securities.Exchange-traded options in the United States are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between a Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when a Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction. A Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that the Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, the Fund might be unable to close out an OTC option position at any time prior to its expiration. If a Fund were unable to affect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by the Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. Options on Indices.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being greater than (in the case of a call) or less than (in the case of put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500 Index, the NYSE Composite Index or the AMEX Major Market Index or on a narrower index such as the Philadelphia Stock Exchange Over-the-Counter Index. Each of the exchanges has established limitations governing the maximum number of call or put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that a Fund may buy or sell. Table of Contents - SAI 10 Puts and calls on indices are similar to puts and calls on securities except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities.When a Fund writes a call on an index, it receives a premium and agrees that, prior to the expiration date, the purchaser of the call, upon exercise of the call, will receive from the Fund an amount of cash if the closing level of the index upon which the call is based is greater than the exercise price of the call.The amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”).When a Fund buys a call on an index, it pays a premium and has the same rights to such call as are indicated above.When a Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is determined by the multiplier, as described above for calls.When a Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. Risks of Options on Indices.If a Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. Futures Contracts and Options on Futures Contracts.A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When a Fund writes an option on a futures contract, it becomes obligated, in return for the premium received, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If a Fund writes a call, it assumes a short futures position.If a Fund writes a put, it assumes a long futures position.When a Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Whether a Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of the Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited.The Funds only purchase and sell futures contracts and options on futures contracts that are traded on a U.S. exchange or board of trade. Table of Contents - SAI 11 No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract a Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to the Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of a Fund’s obligations to or from a futures commission merchant.When the Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when a Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price.Once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. If a Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.The Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks of Futures Contracts and Options Thereon.The ordinary spreads between prices in the cash and futures markets (including the options on futures markets), due to differences in the natures of those markets, are subject to the following factors, which may create distortions.First, all participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions, which could distort the normal relationships between the cash and futures markets.Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery.To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion.Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities market.Therefore, increased participation by speculators in the futures market may cause temporary price distortions. Table of Contents - SAI 12 Combined Positions.A Fund may purchase and write options in combination with each other.For example, a Fund may purchase a put option and write a call option on the same underlying instrument in order to construct a combined position whose risk and return characteristics are similar to selling a futures contract.Another possible combined position would involve writing a call option at one strike price and buying a call option at a lower price, in order to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. Warrants and Rights The Funds may purchase warrants and rights, which are instruments that permit a Fund to acquire, by subscription, the capital stock of a corporation at a set price, regardless of the market price for such stock.The principal difference between warrants and rights is their term-rights typically expire within weeks while warrants have longer durations.Neither rights nor warrants have voting rights or pay dividends.The market price of warrants is usually significantly less than the current price of the underlying stock.Thus, there is a greater risk that warrants might drop in value at a faster rate than the underlying stock. When-Issued Securities When-issued securities transactions involve a commitment by a Fund to purchase or sell particular securities with payment and delivery taking place at a future date, and permit the Fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market action.No income accrues to the purchaser of a security on a when-issued basis prior to delivery.Such securities are recorded as an asset and its value may fluctuate.Purchasing a security on a when-issued basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.A Fund will only make commitments to purchase securities on a when-issued basis with the intention of actually acquiring the securities.The Fund will establish in a segregated account, or earmark as segregated on the books of the Custodian, an amount of liquid assets equal to 102% of the amount of its commitment to purchase securities on a when-issued basis.These assets will be marked-to-market daily, and the Fund will increase the aggregate value of the assets, as necessary, to ensure that the assets are at least equal to 102% of the amount of the Fund’s commitments. Initial Public Offerings The Funds may invest in securities offered companies in initial public offerings (“IPOs”).Because IPO shares frequently are volatile in price, a Fund may hold IPO shares for a very short period of time.This may increase the turnover of the Fund’s portfolio and may lead to increased expenses to the Fund, such as commissions and transaction costs.By selling IPO shares, a Fund may realize taxable capital gains that it will subsequently distribute to shareholders.Companies that offer securities in IPOs tend to typically have small market capitalizations and therefore their securities may be more volatile and less liquid that those issued by larger companies.Certain companies offering securities in an IPO may have limited operating experience and, as a result face a greater risk of business failure. Table of Contents - SAI 13 Repurchase Agreements The Funds may enter into repurchase agreements.Under such agreements, a Fund agrees to purchase U.S. government Obligations from a counterparty and the counterparty agrees to repurchase the securities at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to the Fund, or the purchase and repurchase prices may be the same, with interest at a stated rate due to the Fund together with the repurchase price on repurchase.In either case, the income to the Fund is unrelated to the interest rate on the security itself.Such repurchase agreements will be made only with banks with assets of $500 million or more that are insured by the Federal Deposit Insurance Corporation or with government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.A Fund will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.A Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 5% of the value of the Fund’s net assets would be invested in illiquid securities including such repurchase agreements.To the extent necessary to facilitate compliance with Section 12(d)(3) of the 1940 Act and Rule 12d3-1 promulgated thereunder, each Fund will ensure that repurchase agreements will be collateralized fully to the extent required by Rule 5b-3. For purposes of the 1940 Act, a repurchase agreement is deemed to be a loan from a Fund to the seller of the U.S. government obligations that are subject to the repurchase agreement.It is not clear whether a court would consider the U.S. government obligations to be acquired by the Fund subject to a repurchase agreement as being owned by the Fund or as being collateral for a loan by the Fund to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the U.S. government obligations before its repurchase under a repurchase agreement, the Fund could encounter delays and incur costs before being able to sell the underlying U.S. government obligations.Delays may involve loss of interest or a decline in price of the U.S. government obligations.If a court characterizes the transaction as a loan and the Fund has not perfected a security interest in the U.S. government obligations, the Fund may be required to return the securities to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, the Fund would be at the risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for a Fund, the Adviser seeks to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the U.S. government security. Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the U.S. government obligations.However, each Fund will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to the Adviser, the market value of which is equal to at least 100% of the repurchase price, and the Fund will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its Custodian.If the market value of the U.S. government obligations subject to the repurchase agreement become less than the repurchase price (including interest), the Fund will direct the seller of the U.S. government obligations to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that the Fund could be unsuccessful in seeking to enforce on the seller a contractual obligation to deliver additional securities. Master Limited Partnerships The Funds may invest in publicly traded master limited partnerships (“MLPs”) that are registered under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), and listed on a major United States stock exchange, if the issuer meets a Fund’s investment criteria.MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their cash flow in distributions.This pass through creates passive income or losses, along with dividend and investment income. The MLPs the Funds may purchase are comprised of a general partner (the “GP”) and multiple limited partners (the “LP Holders”). The GP is responsible for the operations and the maintenance of the partnership’s businesses, while the LP Holders assume economic risk up to their level of investment.Typically, the GP has a 1% to 2% investment in the MLP, but can extract a higher percentage of the partnership’s profits as the MLP’s distributions increase.This serves as an incentive to the GP to grow the partnership’s distributions. Table of Contents - SAI 14 Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of a “floating” rate debt.As such, a significant upward swing in interest rates would also drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Private Placements and Restricted Securities The Funds may invest in restricted securities (securities with limited transferability under the securities laws) acquired from the issuer in “private placement” transactions.Private placement securities are not registered under the Securities Act of 1933, as amended (the “Securities Act”), and are subject to restrictions on resale.They are eligible for sale only to certain qualified institutional buyers, like a Fund, and are not sold on a trading market or exchange.While private placement securities offer attractive investment opportunities otherwise not available on an open market, because such securities are available to few buyers, they are often both difficult to sell and to value.Certain of a Fund’s investments may be placed in smaller, less seasoned, issuers that present a greater risk due to limited product lines and/or financial resources.The issuer of privately placed securities may not be subject to the disclosure and other investor protection requirements of a public trade.Additionally, the Fund could obtain material non-public information from the issuer of such securities that would restrict the Fund’s ability to conduct transactions in underlying securities. Privately placed securities can usually only be resold to other qualified institutional buyers, or in a private transaction, or to a limited number of purchasers, or in a limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration.A Fund may incur more cost in the disposition of such securities because of the time and legal expense required to negotiate a private placement.Because of the limited market, the Fund may find it difficult to sell the securities when it finds it advisable to do so and, to the extent such securities are sold in private negotiations, they may be sold for less than the price for which they were purchased or less than their fair market value. Privately placed securities cannot be resold to the public unless they have been registered under the Securities Act or pursuant to an exemption, such as Rule 144A.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” a Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Adviser will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board of Trustees.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Adviser, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its percentage limitation for investments in illiquid securities. Table of Contents - SAI 15 Temporary Defensive Positions and Cash Investments Each Fund may temporarily depart from its investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in a Fund not achieving its investment objective during that period. For longer periods of time, a Fund may hold a substantial position in cash and cash equivalents.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Investments in cash equivalents, high quality, short-term debt securities and money market instruments are subject to credit risk and interest rate risk although to a lesser extent than longer-term debt securities due to their short-term, significant liquidity, and the high credit quality typically associated with the issues of such securities. The Funds may invest in any of the following securities and instruments: Money Market Mutual Funds.Generally, money market mutual funds seek to earn income consistent with the preservation of capital and maintenance of liquidity.They primarily invest in high quality money market obligations, including U.S. government obligations, bank obligations and high-grade corporate instruments.These investments generally mature within 397 days from the date of purchase.An investment in a money market mutual fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency. To the extent that a Fund invests in money market funds, your cost of investing in the Fund will generally be higher since you will indirectly bear fees and expenses charged by the underlying money market mutual funds in addition to the Fund’s direct fees and expenses.Furthermore, investing in money market funds could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.Each Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by a Fund will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. government. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under the investment objective and policies stated above and in the Prospectus, a Fund may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Table of Contents - SAI 16 Savings Association Obligations.The Funds may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100million, based on latest published reports, or less than $100million if the principal amount of such obligations is fully insured by the U.S. government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.A Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paperand short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Adviser to be of comparable quality. Corporate obligations include bonds and notes issued by corporations to finance longer-term credit needs than supported by commercial paper.While such obligations generally have maturities of ten years or more, a Fund may purchase corporate obligations which have remaining maturities of one year or less from the date of purchase and which are rated “A” or higher by S&P or “A” or higher by Moody’s. Illiquid Securities Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act, securities which are otherwise not readily marketable, and securities such as repurchase agreements having a maturity of longer than seven days and purchased OTC options.Securities which have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market.In recent years, however, a large institutional market has developed for certain securities that are not registered under the Securities Act including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.The Board of Trustees may determine that such securities are not illiquid securities notwithstanding their legal or contractual restrictions on resale.In all other cases, however, securities subject to restrictions on resale will be deemed illiquid.Each Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by an NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.Each Fund will not hold more than 15% of the value of its net assets in illiquid securities, including repurchase agreements providing for settlement in more than seven days after notice, non-negotiable fixed time deposits with maturities over seven days, over-the-counter options and certain restricted securities not determined by the Board of Trustees to be liquid. Table of Contents - SAI 17 Borrowing Each Fund may borrow money in amounts of up to one-third of its total assets (including the amount borrowed) from banks.In addition, each Fund is authorized to borrow money from time to time for temporary, extraordinary or emergency purposes or for clearance of transactions.The use of borrowing by a Fund involves special risk considerations that may not be associated with other funds having similar objectives and policies.Since substantially all of a Fund’s assets fluctuate in value, while the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with its lender, the net asset value per share of the Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, a Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales. Fundamental and Non-Fundamental Investment Limitations The Trust (on behalf of each Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable “vote of the holders of a majority of the outstanding voting securities” of a Fund, as defined under the 1940 Act.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of the Fund. The Funds may not: 1. Issue senior securities, borrow money or pledge its assets, except that (i)a Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed) less liabilities (other than borrowings); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions, reverse repurchase agreements, purchasing securities on a when-issued, delayed delivery or forward delivery basis or short sales in accordance with its objectives and strategies; 2. Underwrite the securities of other issuers (except that the Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act); 3. Purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although a Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 4. Purchase or sell physical commodities or commodities contracts, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent a Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by physical commodities; Table of Contents - SAI 18 5. Make loans of money (except for the lending of a Fund’s portfolio securities, repurchase agreements and purchases of debt securities consistent with the investment policies of the Fund); 6. Invest in the securities of any one industry or group of industries if, as a result, 25% or more of a Fund’s total assets would be invested in the securities of such industry or group of industries, except that the foregoing does not apply to securities issued or guaranteed by the U.S. government, its agencies or instrumentalities. 7. With respect to 75% of a Fund’s total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities, or, to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief, securities of other investment companies) if, as a result, (1) more than 5% of the Fund’s total assets would be invested in the securities of that issuer; or (2) the Fund would hold more than 10% of the outstanding voting securities of that issuer. The following lists the non-fundamental investment restrictions applicable to each Fund.This restriction can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of a Fund. A Fund may not hold more than 15% of the value of its net assets in illiquid securities.Illiquid securities are those securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued them.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. Except with respect to borrowing and investments in illiquid securities, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by a Fund will not be considered a violation.With respect to borrowing, if at any time a Fund’s borrowings exceed one-third of its total assets (including the amount borrowed) less liabilities (other than borrowings), such borrowings will be reduced within three days, (not including Sundays and holidays) or such longer period as may be permitted by the 1940 Act, to the extent necessary to comply with the one-third limitation. Management of the Fund Board of Trustees The management and affairs of the Funds are supervised by the Board of Trustees.The Board of Trustees consists of five individuals.The Trustees are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Fund and appoints the officers who conduct the daily business of the Funds. Table of Contents - SAI 19 The Role of the Board of Trustees The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, Distributor, Administrator, Custodian, and Transfer Agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the Adviser, Distributor, Administrator, Custodian and Transfer Agent.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held four times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of four Independent Trustees – Messrs. Roel C. Campos, David A. Massart, Leonard M. Rush and David M. Swanson – and one Interested Trustee – Mr. Robert J. Kern.Accordingly, 80% of the members of the Board are Independent Trustees, who are Trustees that are not affiliated with any investment adviser to the Trust or their respective affiliates or other service provider to the Trust or any Trust series.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairman, Mr. Kern, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC, which acts as principal underwriter to many of the Trust’s underlying funds.Mr. Kern also serves as an Executive Vice President of the Administrator.The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. Table of Contents - SAI 20 The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairman’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board of Trustees’ oversight duties, including oversight of risk management processes discussed below.Given the composition of the Board and the function and composition of its various committees as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counter-party risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, Mr. Rush, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert,” meets with the President, Treasurer and the Funds’ independent registered public accounting firm to discuss, among other things, the internal control structure of the Funds’ financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks. Table of Contents - SAI 21 Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past 5 Years Independent Trustees Roel C. Campos, Esq. 615 E. Michigan St. Milwaukee, WI 53202 Age: 64 Trustee Indefinite Term; Since April 2011 15 Partner, Locke Lord LLP (a law firm) (2011-present); Partner, Cooley LLP (a law firm) (2007-2011); Commissioner, U.S. Securities and Exchange Commission (2002-2007). None David A. Massart 615 E. Michigan St. Milwaukee, WI 53202 Age: 45 Trustee Indefinite Term; Since April 2011 15 Co-Founder and Chief Investment Strategist, Next Generation Wealth Management, Inc. (2005-present). Independent Trustee, ETF Series Solutions (1 Portfolio) (2012-Present) Leonard M. Rush, CPA 615 E. Michigan St. Milwaukee, WI 53202 Age: 66 Trustee Indefinite Term; Since April 2011 15 Chief Financial Officer, Robert W. Baird & Co. Incorporated, (2000-2011). Anchor Bancorp Wisconsin, Inc. (2011-present); Independent Trustee, ETF Series Solutions (1 Portfolio) (2012-Present) David M. Swanson 615 E. Michigan St. Milwaukee, WI 53202 Age: 55 Trustee Indefinite Term; Since April 2011 15 Founder and Managing Principal, SwanDog Strategic Marketing, LLC (2006-present); Executive Vice President, Calamos Investments (2004-2006). None Interested Trustee Robert J. Kern* 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Chairman, and Trustee Indefinite Term; Since January2011 15 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). None Table of Contents - SAI 22 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past 5 Years Officers James R. Arnold 615 E. Michigan St. Milwaukee, WI Age: 55 President and Principal Executive Officer Indefinite Term, Since January 2011 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC (2002-present). N/A Robert M. Slotky 2020 E. Financial Way, Suite 100 Glendora, CA 91741 Age: 65 Vice President, Chief Compliance Officer and Anti-Money Laundering Officer Indefinite Term; Since January 2011 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC (2001-present). N/A Brian R. Wiedmeyer 615 E. Michigan St. Milwaukee, WI 53202 Age: 39 Treasurer and Principal Financial Officer Indefinite Term; Since January 2011 N/A Vice President, U.S. Bancorp Fund Services, LLC (2005-present). N/A Angela L. Pingel, Esq. 615 E. Michigan St. Milwaukee, WI 53202 Age: 41 Secretary Indefinite Term; Since January 2011 N/A Vice President and Counsel, U.S. Bancorp Fund Services, LLC (2011-present); Vice President and Securities Counsel, Marshall & Ilsley Trust Company N.A. (2007-2010); Assistant Vice President and Counsel, U.S. Bancorp Fund Services, LLC (2004-2007). N/A Ryan L. Roell 615 E. Michigan St. Milwaukee, WI 53202 Age: 39 Assistant Treasurer Indefinite Term; Since September 2012 N/A Compliance Officer, U.S. Bancorp Fund Services, LLC (2005-present) N/A * Mr. Kern is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Funds’ principal underwriter. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. Table of Contents - SAI 23 In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests. Mr. Campos’ trustee attributes include substantial industry experience, including being named to President Obama’s economic advisory board and transition team. He previously was a Commissioner of the SEC and has presided over hundreds of complex enforcement cases applying the Securities Act, the Securities Exchange Act, the 1940 Act, and the Investment Advisers Act of 1940.Mr. Campos extensively participated in the crafting and adoption of many of the SEC’s recent regulatory initiatives, including the Sarbanes-Oxley Act, mutual fund governance and compliance rules and the new National Market System and has extensive experience advising corporate management teams and boards of directors with respect to enforcement, internal investigations, prosecutions, securities and international regulations and corporate governance.The Board believes Mr. Campos’ experience, qualifications, attributes and skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Kern’s trustee attributes include substantial industry experience, including his 30 years of service with U.S. Bancorp Fund Services, LLC (the fund accountant, fund administrator, transfer agent and custodian to the Trust) where he manages business development and has previously managed the mutual fund transfer agent operation including investor services, account services, legal compliance, document processing and systems support.He also serves as a board member of U.S. Bancorp Fund Services, LLC and Quasar Distributors, LLC (the principal underwriter to the Trust).The Board believes Mr. Kern’s experience, qualifications, attributes and skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Massart’s trustee attributes include substantial industry experience, including 19 years working with high net worth individuals, families, trusts and retirement accounts to make strategic and tactical asset allocation decisions, evaluate and select investment managers andmanage client relationships.He is currently the Chief Investment Strategist and lead member of the investment management committee of the SEC registered investment advisory firm he co-founded. Previously, he served as Managing Director of Strong Private Client and as a Manager of Wells Fargo Investments, LLC.The Board believes Mr. Massart’s experience, qualifications, attributes and skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Rush’s trustee attributes include substantial industry experience, including serving in several different senior executive roles at various global financial services firms.He most recently served as Managing Director and Chief Financial Officer of Robert W. Baird & Co. Incorporated and several other affiliated entities and served as the Treasurer for Baird Funds.He also served as the Chief Financial Officer for Fidelity Investments’ four broker-dealers and has substantial experience with mutual fund and investment advisory organizations and related businesses, including Vice President and Head of Compliance for Fidelity Investments, a Vice President at Credit Suisse First Boston, a Manager with Goldman Sachs, & Co. and a Senior Manager with Deloitte & Touche.Mr. Rush has been determined to qualify as an Audit Committee Financial Expert for the Trust.The Board believes Mr. Rush’s experience, qualifications, attributes and skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Table of Contents - SAI 24 Mr. Swanson’s trustee attributes include substantial industry experience, including 30 years of senior management and marketing experience with 25 years dedicated to the financial services industry.He is currently the Founder and Managing Principal of a marketing strategy boutique serving asset and wealth management businesses.He has also served as Chief Operating Officer and Chief Marketing Officer of Van Kampen Investments, President and Chief Executive Officer of Scudder, Stevens & Clark, Canada, Ltd., Managing Director and Head of Global Investment Products at Morgan Stanley, Director of Marketing for Morgan Stanley Mutual Funds, Director of Marking for Kemper Funds, and Executive Vice President and Head of Distribution for Calamos Investments.The Board believes Mr. Swanson’s experience, qualifications, attributes and skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. The experience and qualifications of the Trustees discussed herein are pursuant to SEC requirements and do constitute holding out the Board of Trustees or any Trustee as having special expertise and shall not impose any greater responsibility or liability on any such Trustee or the Board of Trustees by reason thereof. Trustee and Management Ownership of Fund Shares As of December 31, 2011 and the date of this SAI, no Trustee of the Trust beneficially owned shares of the Funds.As of the date of this SAI, the Trustees and Officers of the Trust as a group did not own more than 1% of the outstanding shares of each Fund. Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the Independent Trustees.The Audit Committee reviews financial statements and other audit-related matters for the Funds.The Audit Committee also holds discussions with management and with the Funds’ independent registered public accounting firm concerning the scope of the audit and the auditor’s independence. Nominating Committee.The Trust has a Nominating Committee, which is comprised of the Independent Trustees.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s Bylaws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the President of the Trust at the principal executive office of the Trust not later than 120 days, and no more than 150 days, prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws. Table of Contents - SAI 25 Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently comprised of one or more Independent Trustees and the Trust’s Chairman, President, and Treasurer.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available. Trustee Compensation The Independent Trustees receive an annual retainer fee of $25,000 per calendar year, which shall compensate the Independent Trustees for their service to the Trust and attendance at the four regularly scheduled quarterly meetings and one annual meeting, if necessary, and shall receive additional compensation for each additional meeting attended of $1,500 for an in-person meeting and $500 for a telephonic meeting, as well as reimbursement for expenses incurred in connection with attendance at meetings.The Interested Trustee does not receive any compensation for his service as Trustee.The following compensation figures represent estimates for the Funds’ current fiscal year ending March 31, 2013: Name of Person/Position Aggregate Compensation from the Funds1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Funds and the Trust2 Paid to Trustees Roel C. Campos, Independent Trustee $1,668 None None $25,000 David A. Massart,Independent Trustee $1,668 None None $25,000 Leonard M. Rush, Independent Trustee $1,668 None None $25,000 David M. Swanson, Independent Trustee $1,668 None None $25,000 Robert J. Kern, Interested Trustee None None None None 1 Trustees fees and expenses are allocated among the Funds and any other series comprising the Trust.Each Independent Trustee is expected to receive $834 from each Fund. 2 The Trust includes other portfolios in addition to the Funds. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of a Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a Fund or acknowledges the existence of control.A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by a Fund.As of the date of this SAI, there were no principal shareholders or control persons of the Funds. Table of Contents - SAI 26 Investment Adviser Investment advisory services are provided to the Funds by the Adviser, Great Lakes Advisors, LLC, pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser is wholly -owned by Wintrust Financial Corporation, afinancial services holding company based in Lake Forest, Illinois, with assets over $15 billion. After an initial two-year period, the Advisory Agreement will continue in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of each Fund (with respect to such Fund); and (ii) the vote of a majority of the Independent Trustees, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement is terminable without penalty by the Trust, on behalf of a Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the Fund’s shareholders (with respect to such Fund); or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.The Advisory Agreement will automatically terminate in the event of its “assignment,” as defined under the 1940 Act.The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from each Fund a management fee computed daily and paid monthly, based on a rate as specified in the Prospectus.However, the Adviser may voluntarily agree to waive a portion of the management fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive management fees and/or reimburse Fund expenses. Fund Expenses.Each Fund is responsible for its own operating expenses.Pursuant to an Operating Expense Limitation Agreement between the Adviser and the Funds, the Adviser has agreed to reimburse each Fund for its operating expenses, and may reduce its management feesas specified in the Prospectus.The Operating Expense Limitation Agreement will be in effect and cannot be terminated for at least one year from the date of the Funds’ Prospectus, subject thereafter to termination at any time upon 60 days’ written notice by either the Trust or the Adviser through December 31, 2014.The Board of Trustees must consent to the termination of the Operating Expense Limitation Agreement by the Adviser after one year from the effective date of the Funds’ Prospectus, which consent shall not be unreasonably withheld.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the expense limits. Portfolio Managers As disclosed in the Prospectus, the portfolio managers for each Fund (the “Portfolio Managers”) are set forth below. Fund Portfolio Manager(s) Great Lakes Bond Fund (the “Bond Fund”) Stephen W. Rost William N. Gregg Emily Li, CFA Patrick Morrissey Richard M. Rokus, CFA Great Lakes Large Cap Value Fund (the “Large Cap Value Fund”) Edward Calkins, CFA Wells L. Frice, CFA Huong Le, CFA Table of Contents - SAI 27 The following provides information regarding other accounts managed by the Portfolio Managers as of March 31, 2012: Name of Manager Account Category # of Accounts Total Assets of Accounts # of Accounts Paying a Performance Fee Total Assets of Accounts Paying a Performance Fee Stephen W. Rost Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 55 $619.26 million 0 0 William N. Gregg Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 25 $16 million 0 0 Emily Li, CFA Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 55 $619.26 million 0 0 Patrick Morrissey Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 10 $13 million 0 0 Richard M. Registered investment companies 0 0 0 0 Rokus, CFA Other pooled investment vehicles 0 0 0 0 Other Accounts 5 $40 million 0 0 Edward Calkins, CFA Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 113 $1,104.46 million 0 0 Table of Contents - SAI 28 Name of Manager Account Category # of Accounts Total Assets of Accounts # of Accounts Paying a Performance Fee Total Assets of Accounts Paying a Performance Fee Wells L. Frice, CFA Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 113 $1,104.46 million 0 0 Huong Le, CFA Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other Accounts 113 $1,104.46 million 0 0 The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of a Fund’s investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have the same investment objective as a Fund.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby a Portfolio Manager could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby a Portfolio Manager could use this information to the advantage of other accounts and to the disadvantage of a Fund.However, the Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. The Adviser compensates the Portfolio Managers for their management of the Fund.The Portfolio Manager receives a base salary and a performance bonus.The base salary is determined by overall experience, expertise, and competitive market rates. The performance bonus is based on the profitability of the firm and job performance. Whereas the performance of an account may contribute to the overall profitability of the firm, compensation of a portfolio manager is not based on the numerical performance of any client account. Additionally, the Portfolio Managers are compensated with tracking equity ownership in the Adviser based on the success of the Adviser’s investment enterprise All of the portfolio manager’s compensation package is paid by the Adviser and not by any client account. Because the Bond Fund and the Large Cap Value Fund had not commenced operations as of the date of this SAI, their Portfolio Managers did not own any shares of these Funds. Service Providers Pursuant to an administration agreement (the “Administration Agreement”) between the Trust and U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin, 53202 (the “Administrator”), the Administrator acts as the Funds’ administrator.The Administrator provides certain administrative services to the Funds, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Funds’ independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Funds with applicable laws and regulations.; arranging for the computation of performance data, including net asset value per share (“NAV”) and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Funds, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Funds, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.Pursuant to the Administration Agreement, for its services, the Administrator receives from the Funds a fee computed daily and payable monthly based on the Fund’s average net assets at the rate of 0.09% of average net assets on the first $200 million, 0.07% of average net assets on the next $300 million, and 0.05% on the balance, all subject to a first year minimum annual fee of $48,000. Table of Contents - SAI 29 USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust. Pursuant to a custody agreement between the Trust and the Funds, U.S. Bank, N.A., an affiliate of USBFS, serves as the custodian of the Funds’ assets, whereby the Custodian provides for fees on a transaction basis plus out-of-pocket expenses.The Custodian’s address is 1555 North RiverCenter Drive, Milwaukee, Wisconsin, 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Funds.U.S. Bank, N.A. and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Funds may invest. Legal Counsel Bernstein, Shur, Sawyer & Nelson, P.A., 100 Middle Street, P.O. Box 9729, Portland, Maine 04104-5029, serves as counsel to the Fund. Independent Registered Public Accounting Firm Ernst & Young LLP, 220 South Sixth Street, Suite 1400, Minneapolis, MN 55402-4509, serves as the independent registered public accounting firm for the Fund. Distribution of Fund Shares The Trust has entered into a distribution agreement (the “Distribution Agreement”) with Quasar Distributors, LLC (the “Distributor”), 615 East Michigan Street, Milwaukee, Wisconsin 53202, pursuant to which the Distributor acts as the Funds’ principal underwriter, provides certain administrative services and promotes and arranges for the sale of the Funds’ shares on a best efforts basis.The offering of the Funds’ shares is continuous.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if such continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of each Fund’s outstanding voting securities and, in either case, by a majority of the Independent Trustees.The Distribution Agreement is terminable without penalty by the Trust, on behalf of each Fund, on 60days’ written notice when authorized either by a majority vote of a Fund’s shareholders or by vote of a majority of the Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined under the 1940Act) of the Trust, or by the Distributor on 60days’ written notice, and will automatically terminate in the event of its “assignment,” as defined in the 1940Act. The Funds have adopted a distribution plan for Investor Class Shares of the Funds pursuant to Rule 12b-1 under the 1940 Act (the “12b-1 Plan”).Under the 12b-1 Plan, the Fund pays a fee to the Distributor for distribution and/or shareholder services (the “Distribution and Servicing Fee”) at an annual rate 0.25% of the average daily net assets of the Investor Class Shares of the Funds.The 12b-1 Plan provides that the Distributor may use all or any portion of such Distribution and Servicing Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the 12b-1 Plan, or to provide certain shareholder services.The Plan is intended to benefit each Fund by increasing its assets and thereby reducing the Fund’s expense ratio. Table of Contents - SAI 30 The Distribution and Servicing Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred.Because the Distribution and Servicing Fee is not directly tied to expenses, the amount of distribution fees paid by Investor Class Shares and Advisor Class Shares during any year may be more or less than actual expenses incurred pursuant to the 12b-1 Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. The Distributor may use the Distribution and Servicing Fee to pay for services covered by the 12b-1 Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Fund shares, the printing and mailing of prospectuses, statements of additional information and reports, the printing and mailing of sales literature pertaining to the Funds, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that a Fund may, from time to time, deem advisable. The 12b-1 Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the Independent Trustees cast in person at a meeting called for that purpose, provided that such trustees have made a determination that there is a reasonable likelihood that the 12b-1 Plan will benefit each Fund and its shareholders.It is also required that the Independent Trustees, select and nominate all other trustees who are not “interested persons” of the Funds.The 12b-1 Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of a Fund shares outstanding.All material amendments to the 12b-1 Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Independent Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. The 12b-1 Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the 12b-1 Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the 12b-1 Plan should be continued. As noted above, the 12b-1 Plan provides for the ability to use Fund assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets and affiliates of the Adviser), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Fund shares (distribution services) and for the provision of personal services to shareholders.The payments made by a Fund to financial intermediaries are based primarily on the dollar amount of assets invested in the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from the Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the 12b-1 Plan, a Fund may, from time to time, make payments under the 12b-1 Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Funds for their employees.In addition, a Fund may make payments under the 12b-1 Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Funds are discussed. Table of Contents - SAI 31 In addition, a Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Distributor may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the Fund’s shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser determines which securities are to be purchased and sold by the Funds and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities on an exchange are affected through brokers that charge a commission while purchases and sales of securities in the over-the-counter market will generally be executed directly with the primary “market-maker” unless, in the opinion of the Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction.Purchases and sales of portfolio securities that are fixed income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions. In a principal transaction, the party from whom a Fund purchases or to whom the Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers). These securities normally are purchased directly from the issuer or from an underwriter or market maker for the securities.The price of securities purchased from underwriters includes a disclosed fixed commission or concession paid by the issuer to the underwriter, and prices of securities purchased from dealers serving as market makers reflects the spread between the bid and asked price.The price of over-the-counter securities usually includes an undisclosed commission or markup. Purchases of portfolio securities for a Fund will be effected through broker-dealers (including banks) that specialize in the types of securities that the Fund will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services incidental to execution services.Research and statistical information may include reports that are common in the industry such as industry research reports and periodicals, quotation systems, software for portfolio management and formal databases. Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion.The Adviser consider research information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Fund with the Adviser, to be useful in varying degrees, but of indeterminable value. While it is the Funds’ general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for a Fund, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Adviser, even if the specific services are not directly useful to the Fund and may be useful to the Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, a Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s overall responsibilities to the Fund. Table of Contents - SAI 32 Investment decisions for each Fund are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for a Fund and one or more of such client accounts.In such event, the position of the Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as a Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund are concerned.In other cases, however, it is believed that the ability of a Fund to participate in volume transactions may produce better executions for the Fund.Notwithstanding the above, the Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Adviser have invested on behalf of a Fund and/or client accounts. Portfolio Turnover Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs and could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%).To the extent that a Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund and may result in a greater number of taxable transactions. Table of Contents - SAI 33 Code of Ethics The Funds, the Adviser, and the Distributor have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Adviser and Distributor to invest in securities that may be purchased or held by a Fund . Proxy Voting Procedures The Board of Trustees has adopted proxy voting policies and procedures (“Proxy Policies”) wherein the Trust has delegated to the Adviser the responsibility for voting proxies relating to portfolio securities held by a Fund as part of its investment advisory services, subject to the supervision and oversight of the Board of Trustees.Notwithstanding this delegation of responsibilities, however, each Fund retains the right to vote proxies relating to its portfolio securities.The fundamental purpose of the Proxy Policies is to ensure that each vote will be in a manner that reflects the best interest of a Fund and its shareholders, taking into account the value of the Fund’s investments. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request, by calling toll-free, (800) SEC-0330 or by accessing the SEC’s website at www.sec.gov. The Adviser’s Proxy Voting Policies and Procedures The Adviser will vote proxies on behalf of the Fund in a manner that it believes is consistent with the best interests of the Fund and its shareholders. Absent special circumstances, all proxies will be voted consistent with guidelines established and described in the Adviser’s Proxy Voting Policies and Procedures. A summary of the Adviser’s Proxy Voting Policies and Procedures is as follows: ● To ensure consistency, the Adviser follows its pre-existing proxy voting guidelines which outlines how certain matters are to be voted; ● Issues that fall outside the stated guidelines are reviewed by the Adviser’s Proxy Voting Committee, who makes a decision based on information from the company and the Adviser’s internal analysts; and ● In the event of an actual or potential material conflict of interest regarding a proposal, the Adviser discloses the conflict the Adviser’s Proxy Voting Committee, which votes the proxy in accordance with the recommendation of an independent proxy voting service. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Mr. Robert M. Slotky has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Funds will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. Table of Contents - SAI 34 As a result of the Program, a Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Funds, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Adviser has also adopted the Portfolio Holdings Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser and the Board of Trustees considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser and the Board of Trustees also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Adviser, Distributor or any other affiliated person of the Fund.After due consideration, the Adviser and the Board of Trustees determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. The Board of Trustees exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, codes of ethics and other relevant policies of the Fund and its service providers by the CCO, (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act), and (3) by considering whether to approve any amendment to these Portfolio Holdings Policies.The Board of Trustees reserves the right to amend the Portfolio Holdings Policies at any time without prior notice in its sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.The Funds also disclose their quarter-end holdings on their website at www.glafunds.com with a 30 day lag.Each Fund’s holdings will remain posted on the website until next updated by required regulatory filings with the SEC.The Funds may provide separately to any person, including rating and ranking organizations such as Lipper and Morningstar, a Fund’s holdings commencing the day after the information is first published on the Funds’ website.In addition, a Fund may provide its complete portfolio holdings at the same time that it is filed with the SEC. In the event of a conflict between the interests of a Fund and the interests of the Adviser or an affiliated person of the Adviser, the CCO of the Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser who suspects a breach of this obligation must report the matter immediately to the Adviser’s CCO or to his or her supervisor. Table of Contents - SAI 35 In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Funds, are required to maintain the confidentiality of the information disclosed: the Administrator; the Fund’s accountant; the Custodian; the Transfer Agent; the Funds’ independent registered public accounting firm; counsel to the Funds or the Board of Trustees (current parties are identified in this SAI); broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may only be provided to additional third parties, in accordance with the Portfolio Holdings Policies, when a Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement.Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. In no event shall the Adviser, its affiliates or employees, or a Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Funds from potential misuse of that information by individuals or entities to which it is disclosed. Determination of Net Asset Value The NAV of each Fund’s shares will fluctuate and is determined by the Fund Accountant as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. The NAV per share is computed by dividing the value of the securities held by a Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding A Fund’s assets are generally valued at their market price on the valuation date based on valuations provided by independent pricing services consistent with the Fund’s valuation procedures. Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, a Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.If no sale is reported, the security is valued at the mean between the last available bid and asked price. Portfolio securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”) which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Fixed income securities are valued at the mean of the bid and asked prices as determined by an independent pricing service, taking into consideration recent transactions, yield, liquidity, risk, credit quality, coupon, maturity, type of issue and any other factors or market data the pricing service deems relevant. Fixed income securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Table of Contents - SAI 36 Foreign securities are valued in the same manner as the securities described above.Foreign securities are priced in the local currencies as of the close of their primary exchange or market or as of the close of trading on the NYSE, whichever is earlier.Foreign currencies are translated into U.S. dollars at the exchange rate as provided by a pricing service as of the close of trading on the NYSE. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. All other assets of a Fund are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Purchase and Redemption of Fund Shares Generally Shares of the Funds are sold in a continuous offering and shares may be purchased or redeemed on any business day that a Fund calculates its NAV.The Funds may also authorize one or more financial intermediaries to accept purchase and redemption orders on its behalf (“Authorized Intermediaries”).Authorized Intermediaries are authorized to designate other Authorized Intermediaries to accept orders on a Fund’s behalf.An order is deemed to be received when a Fund or an Authorized Intermediary accepts the order. Orders received by the Fund or an Authorized Intermediary by the close of trading on the NYSE (generally 4:00 p.m., Eastern time) on a business day will be effected at the applicable price per share determined as of the close of trading on the NYSE on that day.Otherwise, the orders will be processed at the next applicable price. Orders received by financial intermediaries that are not Authorized Intermediaries will be processed at the applicable price next calculated after the Transfer Agent receives the order from the financial intermediary Purchase Requests Must be Received in Good Order “Good order” generally means that your purchase request includes: ● The name of the Fund you are investing in; ● The class of shares to be purchased; ● The dollar amount of shares to be purchased; ● Your account application or investment stub; and ● A check payable to the name of the Fund. Shares of the Funds have not been registered for sale outside of the United States.Except for investors with United States military APO or FPO addresses, the Funds generally do not sell shares to investors residing outside the United States and such purchase requests are not considered in good order. Table of Contents - SAI 37 RedemptionRequests Must be Received in Good Order In general, orders to sell or “redeem” shares may be placed directly with a Fund or through a financial intermediary. You may redeem all or part of your investment in a Fund’s shares on any business day that the Fund calculates its NAV.Your share price will be based on the next NAV calculated after the Transfer Agent or an Authorized Intermediary receives your redemption request in good order.A redemption request will generally be deemed in “good order” if it includes: ● The shareholder’s name; ● The name of the Fund you are redeeming; ● The class of shares to be redeemed; ● The account number; ● The share or dollar amount to be redeemed; and ● Signatures by all shareholders on the account (with signature(s) guaranteed if applicable). Unless you instruct the Transfer Agent otherwise, redemption proceeds will be sent to the address of record.The Funds will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: ● If ownership is changed on your account; ● When redemption proceeds are payable or sent to any person, address or bank account not on record; ● If a change of address request was received by the Transfer Agent within the last 15 days; and ● For all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public. The Funds and the Transfer Agent have adopted standards for accepting signature guarantees from the banks and securities dealers.The Funds may elect in the future to limit eligible signature guarantors to institutions that are members of a signature guarantee program.The Funds and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption-in-Kind The Funds do not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows a Fund to redeem in-kind redemption requests during any 90-day period in excess of the lesser of $250,000 or 1% of the net assets of the Fund, valued at the beginning of such period.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Cancellations The Funds will not accept a request to cancel a transaction once processing has begun. Table of Contents - SAI 38 Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.Each Fund, a series of the Trust, intends to qualify and elect to be treated as a regulated investment company under SubchapterM of the Code, provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing of distributions.Each Fund’s policy is to distribute to its shareholders all of its net investment company taxable income and any net realized long-term capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that a Fund will not be subject to any federal income or excise taxes based on net income.However, a Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes.If a Fund does not qualify as a regulated investment company, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund.If a Fund fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98.2% of the excess of its realized capital gains over its realized capital losses for the 12-month period ending on October31 during such year and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax, the Fund will be subject to a 4% excise tax. Net investment income generally consists of interest, dividends and short-term capital gains, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carry forward of a Fund. Distributions of net investment income are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by the Fund may consist of qualified dividends eligible for taxation at the rate applicable to long-term capital gains to the extent a Fund designates the amount distributed as a qualified dividend and the shareholder meets certain holding period requirements with respect to his or her Fund shares.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent a Fund designates the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its Fund shares.The aggregate amount so designated to either individuals or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by the Fund for its taxable year.In view of each Fund’s investment policies, it is expected that part of the distributions by a Fund may be eligible for the qualified dividend income treatment for individual shareholders and the dividends-received deduction for corporate shareholders. Any long-term capital gain distributions are taxable to shareholders as long-term capital gains regardless of the length of time shares have been held.Net capital gains distributions are not eligible for the qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of any net investment income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. Table of Contents - SAI 39 A redemption of Fund shares may result in recognition of a taxable gain or loss.Any loss realized upon a redemption of shares within six months from the date of their purchase will be treated as a long-term capital loss to the extent of any amounts treated as distributions of long-term capital gains received on those shares.Any loss realized upon a redemption may be disallowed under certain wash sale rules to the extent shares of a Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the redemption. Except in the case of certain exempt shareholders, if a shareholder does not furnish a Fund with its correct Taxpayer Identification Number and certain certifications or the Fund receives notification from the Internal Revenue Service requiring back-up withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds currently at a rate of 28% for U.S. residents. Foreign taxpayers (including nonresident aliens) are generally subject to a flat withholding rate, currently 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention.Certain distributions of short-term capital gains and qualified interest income of a Fund will not be subject to such withholding for tax years beginning before January 1, 2012. This discussion and the related discussion in the Prospectus have been prepared by Fund management, and counsel to the Funds has expressed no opinion in respect thereof. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.You are urged to consult your own tax advisor. Distributions The Funds will receive income in the form of dividends and interest earned on its investments in securities.This income, less the expenses incurred in its operations, is a Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of a Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Funds do not pay “interest” or guarantee any fixed rate of return on an investment in its shares. Each Fund may also derive capital gains or losses in connection with sales or other dispositions of its portfolio securities.Any net gain a Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any carryover of capital losses from the eight previous taxable years), although a distribution from capital gains, will be distributed to shareholders with and as a part of the distributions of net investment income giving rise to ordinary income.If during any year a Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, the Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital losses carried over from the eight previous taxable years) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time the Fund’s shares may have been held by the shareholders.For more information concerning applicable capital gains tax rates, see your tax advisor. Table of Contents - SAI 40 Any distribution paid by a Fund reduces that Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. Distributions will be made in the form of additional shares of the Fund unless the shareholder has otherwise indicated.Investors have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Financial Statements As the Funds have recently commenced operations and have not yet reached the end of their first fiscal year, there are no annual financial statements available at this time.Shareholders of these Funds will be informed of the Funds’ progress through periodic reports when those reports become available.Financial statements certified by the independent registered public accounting firm will be submitted to shareholders at least annually. Table of Contents - SAI 41 APPENDIX “A” DESCRIPTION OF BOND RATINGS Standard & Poor’s Issue Credit Rating Definitions A Standard & Poor’s issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs). It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated. The opinion reflects Standard & Poor’s view of the obligor’s capacity and willingness to meet its financial commitments as they come due, and may assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default. Issue credit ratings can be either long term or short term. Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days—including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations. The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating. Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics. Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. Table of Contents - SAI A-1 B-1 A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. SPUR (Standard & Poor’s Underlying Rating) This is a rating of a stand-alone capacity of an issue to pay debt service on a credit-enhanced debt issue, without giving effect to the enhancement that applies to it. These ratings are published only at the request of the debt issuer/obligor with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue. Standard & Poor’s maintains surveillance of an issue with a published SPUR. Dual Ratings Standard & Poor’s assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure.The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, ‘AAA/A-1+’). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). The ratings and other credit related opinions of Standard & Poor’s and its affiliates are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any investment decisions.Standard & Poor’s assumes no obligation to update any information following publication. Users of ratings and credit related opinions should not rely on them in making any investment decision.Standard &Poor’s opinions and analyses do not address the suitability of any security. Standard & Poor’s Financial Services LLC does not act as a fiduciary or an investment advisor. While Standard & Poor’s has obtained information from sources it believes to be reliable, Standard & Poor’s does not perform an audit and undertakes no duty of due diligence or independent verification of any information it receives. Ratings and credit related opinions may be changed, suspended, or withdrawn at any time. Table of Contents - SAI A-2 Active Qualifiers (Currently applied and/or outstanding) i This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation.The ‘i’ subscript indicates that the rating addresses the interest portion of the obligation only.The ‘i’ subscript will always be used in conjunction with the ‘p’ subscript, which addresses likelihood of receipt of principal.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. L Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. p This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation.The ‘p’ subscript indicates that the rating addresses the principal portion of the obligation only.The ‘p’ subscript will always be used in conjunction with the ‘i’ subscript, which addresses likelihood of receipt of interest.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. pi Ratings with a ‘pi’ subscript are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain.They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less comprehensive information than ratings without a ‘pi’ subscript.Ratings with a ‘pi’ subscript are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. preliminary Preliminary ratings, with the ‘prelim’ qualifier, may be assigned to obligors or obligations, including financial programs, in the circumstances described below. Assignment of a final rating is conditional on the receipt by Standard & Poor’s of appropriate documentation. Standard & Poor’s reserves the right not to issue a final rating. Moreover, if a final rating is issued, it may differ from the preliminary rating. ● Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. ● Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies ● Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor. Preliminary ratings may also be assigned to the obligors. These ratings consider the anticipated general credit quality of the reorganized or post-bankruptcy issuer as well as attributes of the anticipated obligation(s). ● Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently established when, in Standard & Poor’s opinion, documentation is close to final. Preliminary ratings may also be assigned to these entities’ obligations. Table of Contents - SAI A-3 ● Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring, recapitalization, significant financing or other transformative event, generally at the point that investor or lender commitments are invited. The preliminary rating may be assigned to the entity and to its proposed obligation(s). These preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated obligation(s), assuming successful completion of the transformative event. Should the transformative event not occur, Standard & Poor’s would likely withdraw these preliminary ratings. ● A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating. sf The (sf) subscript is assigned to all issues and issuers to which a regulation, such as the European Union Regulation on Credit Rating Agencies, requires the assignment of an additional symbol which distinguishes a structured finance instrument or obligor (as defined in the regulation) from any other instrument or obligor. The addition of this subscript to a credit rating does not change the definition of that rating or our opinion about the issue’s or issuer’s creditworthiness. t This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited Unsolicited ratings are those credit ratings assigned at the initiative of Standard & Poor’s and not at the request of the issuer or its agents. Inactive Qualifiers (No longer applied or outstanding) * This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable.Discontinued use in January 2001. pr The letters ‘pr’ indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. q A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information.Discontinued use in April 2001. Table of Contents - SAI A-4 r The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, which are not covered in the credit rating.The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor’s analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis.An obligor’s capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government’s own relatively lower capacity to repay external versus domestic debt.These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues.Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Table of Contents - SAI A-5 Moody’s Credit Rating Definitions Purpose The system of rating securities was originated by John Moody in 1909. The purpose of Moody’s ratings is to provide investors with a simple system of gradation by which relative creditworthiness of securities may be noted. Rating Symbols Gradations of creditworthiness are indicated by rating symbols, with each symbol representing a group in which the credit characteristics are broadly the same. There are nine symbols as shown below, from that used to designate least credit risk to that denoting greatest credit risk: Aaa Aa A Baa Ba B Caa Ca C Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. Absence of a Rating Where no rating has been assigned or where a rating has been withdrawn, it may be for reasons unrelated to the creditworthiness of the issue. Should no rating be assigned, the reason may be one of the following: 1. An application was not received or accepted. 2. The issue or issuer belongs to a group of securities or entities that are not rated as a matter of policy. 3. There is a lack of essential data pertaining to the issue or issuer. 4. The issue was privately placed, in which case the rating is not published in Moody’s publications. Withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Changes in Rating The credit quality of most issuers and their obligations is not fixed and steady over a period of time, but tends to undergo change. For this reason changes in ratings occur so as to reflect variations in the intrinsic relative position of issuers and their obligations. A change in rating may thus occur at any time in the case of an individual issue. Such rating change should serve notice that Moody’s observes some alteration in creditworthiness, or that the previous rating did not fully reflect the quality of the bond as now seen. While because of their very nature, changes are to be expected more frequently among bonds of lower ratings than among bonds of higher ratings. Nevertheless, the user of bond ratings should keep close and constant check on all ratings — both high and low — to be able to note promptly any signs of change in status that may occur. Table of Contents - SAI A-6 Limitations to Uses of Ratings* Obligations carrying the same rating are not claimed to be of absolutely equal credit quality. In a broad sense, they are alike in position, but since there are a limited number of rating classes used in grading thousands of bonds, the symbols cannot reflect the same shadings of risk which actually exist. As ratings are designed exclusively for the purpose of grading obligations according to their credit quality, they should not be used alone as a basis for investment operations. For example, they have no value in forecasting the direction of future trends of market price. Market price movements in bonds are influenced not only by the credit quality of individual issues but also by changes in money rates and general economic trends, as well as by the length of maturity, etc. During its life even the highest rated bond may have wide price movements, while its high rating status remains unchanged. The matter of market price has no bearing whatsoever on the determination of ratings, which are not to be construed as recommendations with respect to “attractiveness”. The attractiveness of a given bond may depend on its yield, its maturity date or other factors for which the investor may search, as well as on its credit quality, the only characteristic to which the rating refers. Since ratings involve judgments about the future, on the one hand, and since they are used by investors as a means of protection, on the other, the effort is made when assigning ratings to look at “worst” possibilities in the “visible” future, rather than solely at the past record and the status of the present. Therefore, investors using the rating should not expect to find in them a reflection of statistical factors alone, since they are an appraisal of long-term risks, including the recognition of many non-statistical factors. Though ratings may be used by the banking authorities to classify bonds in their bank examination procedure, Moody’s ratings are not made with these bank regulations in mind. Moody’s Investors Service’s own judgment as to the desirability or non-desirability of a bond for bank investment purposes is not indicated by Moody’s ratings. Moody’s ratings represent the opinion of Moody’s Investors Service as to the relative creditworthiness of securities. As such, they should be used in conjunction with the descriptions and statistics appearing in Moody’s publications. Reference should be made to these statements for information regarding the issuer. Moody’s ratings are not commercial credit ratings. In no case is default or receivership to be imputed unless expressly stated. *As set forth more fully on the copyright, credit ratings are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to purchase, sell or hold any securities. Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the information, and each such user must accordingly make its own study and evaluation of each security and of each issuer and guarantor of, and each provider of credit support for, each security that it may consider purchasing, selling or holding. Short-Term Ratings Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Table of Contents - SAI A-7 Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Table of Contents - SAI A-8 Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings. It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned. Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country. Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments. It is not related to the rating scale of any other national market. Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading. Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature. In these countries, the agency’s National Short-Term Rating definitions for ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’. The below definitions thus serve as a template, but users should consult the individual scales for each country listed on the agency’s web-site to determine if any additional or alternative category definitions apply. National Short-Term Credit Ratings F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Under the agency’s National Rating scale, this rating is assigned to the lowest default risk relative to others in the same country. Where the liquidity profile is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a good capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B(xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. Table of Contents - SAI A-9 C(xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D(xxx) Indicates actual or imminent payment default. Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies. For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category. Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - SAI A-10 LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on Standard & Poor’s analysis of the following considerations: ● Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; ● Nature of and provisions of the obligation; ● Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default.Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above.(Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated ‘AAA’ has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated ‘BBB’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest.While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. Table of Contents - SAI A-11 B An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation.In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period.The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of similar action if payments on an obligation are jeopardized. An obligation’s rating is lowered to ‘D’ upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or minus (-) The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. See active and inactive qualifiers following Standard & Poors Short-Term Issue Credit Ratings beginning on page A-3. Table of Contents - SAI A-12 Moody’s Long-Term Debt Ratings Long-Term Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Moody’s Long-Term Rating Definitions: Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Table of Contents - SAI A-13 Fitch’s National Long-Term Credit Ratings AAA(xxx) ‘AAA’ National Ratings denote the highest rating assigned by the agency in its National Rating scale for that country. This rating is assigned to issuers or obligations with the lowest expectation of default risk relative to all other issuers or obligations in the same country. AA(xxx) ‘AA’ National Ratings denote expectations of very low default risk relative to other issuers or obligations in the same country. The default risk inherent differs only slightly from that of the country’s highest rated issuers or obligations. A(xxx) ‘A’ National Ratings denote expectations of low default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions may affect the capacity for timely repayment to a greater degree than is the case for financial commitments denoted by a higher rated category. BBB(xxx) ‘BBB’ National Ratings denote a moderate default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment than is the case for financial commitments denoted by a higher rated category. BB(xxx) ‘BB’ National Ratings denote an elevated default risk relative to other issuers or obligations in the same country. Within the context of the country, payment is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. B(xxx) ‘B’ National Ratings denote a significantly elevated default risk relative to other issuers or obligations in the same country. Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment. For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. CCC(xxx) ‘CCC’ National Ratings denote that default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC(xxx) ‘CC’ National Ratings denote that default of some kind appears probable. C(xxx) ‘C’ National Ratings denote that default is imminent. D(xxx) ‘D’ National Ratings denote an issuer or instrument that is currently in default. Table of Contents - SAI A-14 Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies. For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category. Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - SAI A-15 MUNICIPAL NOTE RATINGS Standard & Poor’s Municipal Short-Term Note Ratings Definitions A Standard & Poor’s U.S. municipal note rating reflects Standard & Poor’s opinion about the liquidity factors and market access risks unique to the notes.Notes due in three years or less will likely receive a note rating. Notes with an original maturity of more than three years will most likely receive a long-term debt rating.In determining which type of rating, if any, to assign, Standard & Poor’s analysis will review the following considerations: ● Amortization schedule—the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and ● Source of payment—the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1 Strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. See active and inactive qualifiers following Standard & Poors Short-Term Issue Credit Ratingsbeginning on page A-3. Moody’s US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Debt Ratings There are three rating categories for short-term municipal obligations that are considered investment grade. These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels MIG 1 through MIG 3. In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade. MIG ratings expire at the maturity of the obligation. MIG 1 This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. Table of Contents - SAI A-16 MIG 3 This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating. The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments. The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand (“demand feature”), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1 This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 This designation denotes strong credit quality. Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 This designation denotes acceptable credit quality. Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG This designation denotes speculative-grade credit quality. Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Table of Contents - SAI A-17 Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Prospectus September 28, 2012 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Great Lakes Funds Series of Managed Portfolio Series (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 Great Lakes Disciplined Equity Fund 1 Great Lakes Small Cap Opportunity Fund 7 INVESTMENT OBJECTIVE, STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 13 Investment Objective 13 Principal Investment Strategies 13 Principal Risks of Investing in the Funds 17 Portfolio Holdings 19 MANAGEMENT OF THE FUND 20 Investment Adviser 20 Investment Sub-Adviser 21 Portfolio Managers 21 SHAREHOLDER INFORMATION 22 Pricing of Fund Shares 22 How to Purchase Fund Shares 23 How to Redeem Fund Shares 26 How to Exchange Shares 29 Dividends and Distributions 30 Tools to Combat Frequent Transactions 31 Tax Consequences 32 Other Fund Policies 32 Class Descriptions 33 DISTRIBUTION OF FUND SHARES 37 The Distributor 37 Payments to Financial Intermediaries 37 FINANCIAL HIGHLIGHTS 38 Table of Contents - Prospectus Summary Section Great Lakes Disciplined Equity Fund Investment Objective The Great Lakes Disciplined Equity Fund (the “Fund”) seeks to provide total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in “Shareholder Information - Class Descriptions” of the Fund’s statutory Prospectus on page 33. Shareholder Fees (fees paid directly from your investment) Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 5.00% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management Fees 0.60% 0.60% Distribution (12b-1) Fee 0.25% 0.00% Other Expenses (1) 0.28% 0.28% Total Annual Fund Operating Expenses 1.13% 0.88% Fee Waiver/Expense Reimbursement (2) (0.33)% (0.33)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (2) 0.80% 0.55% The Annual Fund Operating Expenses shown above have been restated to reflect the estimated expenses for the Fund’s current fiscal year and are not based on the expenses incurred during the Predecessor Fund’s (as defined in the Performance section below) previous fiscal year. Great Lakes Advisors, LLC (the “Adviser” or “Great Lakes”) has contractually agreed to reimburse the Fund for its operating expenses, and may reduce its management fees, in order to ensure that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) do not exceed 0.80% of the average daily net assets of the Investor Class and 0.55% of the average daily net assets of the Institutional Class.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing expense limits. The Operating Expense Limitation Agreement will be in effect and cannot be terminated through at least one year from the effective date of this Prospectus, subject thereafter to termination at any time upon 60 days’ written notice by either the Trust or the Adviser through December 31, 2014.The Trust’s Board of Trustees (the “Board of Trustees”) must consent to the termination of the Operating Expense Limitation Agreement by the Adviser after one year from the effective date of this Prospectus, which consent shall not be unreasonably withheld. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: One Year Three Years Five Years Ten Years Investor Class Institutional Class Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the portfolio turnover of the Predecessor Fund (as defined in the Performance section below) was 106% of its average portfolio value. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities including common and preferred stocks and convertible securities.Typically, the Fund invests at least 80% of its assets in common stocks issued by large-capitalization (“large cap”) companies, although it is currently anticipated that the Fund normally will invest at least 95% of its net assets in these companies.The Fund considers a company to be a large cap company if it has a market capitalization, at the time of purchase, within the capitalization range of the S&P 500® Index.The market capitalizations within the index vary, but as of June 30, 2012, they ranged from approximately $890 million to $546.08 billion. Although the Fund may from time to time emphasize smaller or larger capitalization companies within the range of the S&P 500®, as a result of the quantitative process discussed below, the Adviser and Advanced Investment Partners, LLC (the “Sub-Adviser”) anticipate that generally the Fund’s weighted average market capitalization will be similar to that of the S&P 500® Index. The Fund’s investments primarily include common stocks of U.S.-based companies that are listed on a U.S. stock exchange, although the Fund may also invest up to 20% of its total assets in securities denominated in foreign currencies. The Fund follows a “core” strategy in that it is intended not to exhibit a pronounced style bias towards either “growth” or “value.”The Sub-Adviser’s proprietary quantitative process may tilt the Fund temporarily towards a particular style, but such tactical shifts are expected to even out over time.The Fund is actively managed using a proprietary quantitative process which projects a stock’s performance based upon a variety of factors, such as the stock’s growth or value traits, market capitalization, earnings volatility, earnings yield, financial leverage or currency sensitivity. This process tracks the historical performance of each of these factors against relevant economic and market variables, and then determines how each of the factors is expected to perform given current economic conditions, which may include volatility, gross domestic product (“GDP”), unemployment and inflation. The process then measures the relative sensitivity of each of the stocks in the Fund’s investable universe to the various factors and projects each stock’s performance based on this sensitivity. Stocks are selected for purchase or sale through a disciplined analysis intended to maximize the Fund’s overall projected return while maintaining risk levels (as measured by volatility) similar to that of the S&P 500® Index. In addition to investing in equity securities issued by large cap companies, the Fund may invest in other investment companies, including exchange-traded funds (“ETFs”), to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”), in order to reduce cash balances in the Fund and increase the level of Fund assets exposed to large cap companies. The Sub-Adviser determines the size of each position owned by the Fund by analyzing the tradeoffs among a number of factors, including the investment attractiveness of each position, its estimated impact on the risk of the overall portfolio and the expected cost of trading. At the discretion of the Adviser or Sub-Adviser, the Fund may invest up to 100% of its assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions, which may result in the Fund not achieving its investment objective. Table of Contents - Prospectus 2 Principal Risks As with any mutual fund, there are risks to investing.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: General Market Risk. The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. Management Risk.The Fund may not meet its investment objective or may underperform investment vehicles with similar strategies if the Adviser and Sub-Adviser cannot successfully implement the Fund’s investment strategies. Equity Securities Risk.The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It may offer the higher yield of a bond and has priority over common stock in equity ownership, but it does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends or in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend on a preferred stock may be set at a fixed annual rate, in some circumstances it may be changed by the issuer. Convertible Securities Risk.Convertible securities risk is the risk that the market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. A convertible security’s market value, however, also tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price at which the convertible security could be exchanged for the associated stock.As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security. Investment Company Risk. The Fund may be subject to increased expenses and reduced performance as a result of its investments in other investment companies.When investing in other investment companies, the Fund bears its pro rata share of the other investment company’s fees and expenses including the duplication of advisory and other fees and expenses. ETF Risk.The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market.It is also possible that an active secondary market of an ETF’s shares may not develop and market trading in the shares of the ETF may be halted under certain circumstances.ETFs have management and other expenses.The Fund will bear its pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. LargeCap Companies Risk.The Fund’s investment in larger companies is subject to the risk that larger companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus 3 Non-U.S. Securities Risk.Investments in securities of non-U.S. issuers involve risks not ordinarily associated with investments in securities and instruments of U.S. issuers, including risks relating to political, social and economic developments abroad, differences between U.S. and foreign regulatory and accounting requirements, tax risks, and market practices, as well as fluctuations in foreign currencies. Currency Risk. When the Fund buys or sells securities on a foreign stock exchange, the transaction is undertaken in the local currency rather than in U.S. dollars, which carries the risk that the value of the foreign currency will increase or decrease, which may impact the value of the Fund’s portfolio holdings and your investment.Non-U.S. countries may adopt economic policies and/or currency exchange controls that affect its currency valuations in a disadvantageous manner for U.S. investors and companies and restrict or prohibit the Fund’s ability to repatriate both investment capital and income, which could place the Fund’s assets in such country at risk of total loss. Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains than if the Fund had a low portfolio turnover rate.This may mean that you would be likely to have a higher tax liability.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws.When purchasing Fund securities through a broker, high portfolio turnover generally involves correspondingly greater brokerage commission expenses, which must be borne directly by the Fund. Table of Contents - Prospectus 4 Performance The accompanying bar chart and table provide some indication of the risks of investing in the Fund. Effective December 14, 2012, substantially all of the assets of the Great Lakes Disciplined Equity Fund, a series of Northern Lights Fund Trust, (the “Predecessor Fund”) which had the same portfolio managers as the Fund and has substantially similar investment strategies as the Fund, were transferred to the Fund in a tax-free reorganization (the “Reorganization”). The performance figures for the Fund’s Institutional Class Shares in the bar chart and table and the Investor Class Shares in the table represent the performance of the Predecessor Fund’s shares from year-to-year, and the table compares the average annual total returns for certain periods with those of a broad measure of market performance. Updated performance information is available at www.glafunds.com or by calling 855-278-2020. The Predecessor Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Best Quarter
